


Exhibit 10.26

 

Confidential Treatment Requested.

Confidential portions of this document have been redacted and have been filed
separately with the Commission

 

Execution Copy

 

EX-U.S. CO-PROMOTION AGREEMENT

 

BETWEEN

 

Genzyme Corporation, with offices located at 500 Kendall Street, Cambridge,
Massachusetts 02142 (hereinafter referred to as “Genzyme”)

 

and

 

Veracyte, Inc., with offices located at 7000 Shoreline Ct., Ste. 250, South San
Francisco, CA 94080 (hereinafter also referred to as “Veracyte”)

 

WHEREAS

 

A.                                      Veracyte has developed the
Afirma® Thyroid FNA Analysis, which includes centralized cytopathology and
molecular testing services for the assessment of thyroid nodules;

 

B.                                      Genzyme is engaged in the business of
and has expertise in, among other things, the sales and marketing of
Thyrogen® (thyrotropin alfa for injection), a product for patients with thyroid
cancer;

 

C.                                      Veracyte and Genzyme are currently
promoting the Afirma Thyroid FNA Analysis in the United States (“U.S.”) pursuant
to the Amended and Restated U.S. Co-Promotion Agreement, by and between Genzyme
and Veracyte, dated as of November 7, 2014 (the “U.S. Co-Promotion Agreement”);

 

D.                                      Genzyme has professional endocrinology
sales organizations outside the U.S.; and

 

E.                                       Veracyte and Genzyme desire to
co-promote the Afirma Thyroid FNA Analysis in the Territories upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1 - DEFINITIONS

 

1.1                               In the terms defined herein, the singular
shall include the plural and vice versa.

 

“Ad/Prom Materials” shall mean advertising and promotional materials for the
Test.

 

“Additional Country” shall have meaning set forth in Section 2.6.

 

“Affiliate” shall mean any entity that directly or indirectly controls, is
controlled by or is under common control with another entity.  The term
“control”, including the terms

 

--------------------------------------------------------------------------------


 

“controlled by” or “under common control with” means the possession of, directly
or indirectly, the capability to control the direction of the management and
policies of any entity, whether through the ownership of shares, by contract or
otherwise.

 

“Afirma” shall mean Afirma Thyroid FNA Analysis.

 

“Agreement” shall mean this Ex-U.S. Co-Promotion Agreement and its Exhibits.

 

“Annual Commercial Plan” shall have the meaning set forth in Section 3.2.1.

 

“Call” shall mean a face-to-face visit by a direct professional sales
representative of Genzyme or its Affiliates or Veracyte or its Affiliates to a
Healthcare Professional for the purposes of promoting the Test.  For the
avoidance of doubt, visits primarily related to complaints or otherwise
primarily related to customer service shall not be deemed “Calls”.

 

“Call Obligations” shall have the meaning set forth in Section 3.1.2.

 

“CAPAs” shall have the meaning set forth in Section 4.8.2.

 

“Change of Control” shall mean that (i) any person/entity controlling a party
ceases to control that party; (ii) any person/entity not controlling a party
obtains control of that party; (iii) the acquisition, directly or indirectly, by
any Person or group of related Persons (other than any Person that controls, is
controlled by or is under common control with a party) of beneficial ownership
(as such term is defined in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended) of securities possessing more than fifty percent (50%)
of the total combined voting power of a party’s outstanding securities; (iv) a
merger or consolidation in which securities possessing more than fifty percent
(50%) of the total combined voting power of such party’s outstanding securities
are transferred to a Person or Persons different from the Persons holding those
securities immediately prior to such transaction; or (v) the sale, transfer or
other disposition of all or substantially all of such party’s assets; provided,
however, that in the case of Genzyme, if any of the foregoing occurs in
connection with or as a result of reorganization or a transaction with Sanofi
and/or another Affiliate, then it shall not be deemed a Change of Control for
purposes of this Agreement.  The term “control”, including the term
“controlling” means the possession of, directly or indirectly, the capability to
control the direction of the management and policies of a party, whether through
the ownership of shares, by contract or otherwise.  The term “Person” shall mean
an individual, corporation, partnership, limited liability company, trust,
business trust, association, joint stock company, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization, governmental
authority, or any other form of entity not specifically listed herein.

 

“CLIA” shall have the meaning set forth in Section 4.1.1(d).

 

2

--------------------------------------------------------------------------------


 

“Collection Kits” shall mean the sample collection and sample transport supplies
intended for the collection and transport of human thyroid FNA samples for the
Test, which may include, without limitation, collection tubes with preservation
solution, slide holders, and sample shipment materials, as may be determined by
Veracyte from time to time in a manner consistent with applicable laws and
Marketing Authorizations.  For the avoidance of doubt, Collection Kits do not
include syringes, needles or other devices for sample aspiration from patients
or any other materials intended to come in physical contact with patients.

 

“Commercially Reasonable Efforts” shall mean that level of effort which would be
devoted by an independent entity seeking to expeditiously and diligently pursue
its own business efforts in light of relevant circumstances, but in no case less
than that level of efforts and resources, in such a manner, and with such
expedition as a party itself would adopt in launching, promoting and detailing
its own services or products with similar market value or potential as the Test,
taking into consideration all relevant considerations, including without
limitation patent protection or trade secret protection.  For the avoidance of
doubt, the aforementioned examples of relevant considerations are not intended
to be exhaustive and no one such consideration (such as the absence of patents
or trade secret protection in a particular Country alone) is intended to be
determinative in and of itself of whether a party exercised the requisite level
of diligence.

 

“Complaint” shall mean a written, electronic or oral communication or expression
of dissatisfaction that alleges deficiencies related to the Test (including
Improvements), including, without limitation, identity, quality, labelling,
safety, accuracy or performance of the Test.

 

“Comprehensive Services Territory” shall mean any Additional Country designated
as part of the Comprehensive Services Territory pursuant to Section 2.6.

 

“Confidential Information” shall mean all information not known to the general
public or of a confidential nature disclosed (in writing, verbally,
electronically, or by any other means directly or indirectly) by or on behalf of
one party (the “Disclosing Party”) to the other party (the “Receiving Party”)
under this Agreement, including, without limitation, any information relating to
(i) the manufacture, testing, price, Complaints about (except as are required to
be disclosed to Regulatory Authorities), Marketing Authorizations for, customers
of, or defects in, the Test, (ii) a party’s inventions, discoveries,
improvements, methods, products, finances, operations, processes, plans, product
information (including new or prototype products), know-how, design rights,
trade secrets, market opportunities, regulatory information, customer and
supplier information and business affairs, and (iii) the provision of the Test.

 

“Contract Year” shall mean a twelve (12)-month period commencing as of January 1
and ending as of December 31.  For the purposes of this Agreement, the first
contract year shall commence on the Effective Date and end on December 31, 2015.

 

“Country” shall mean any of the countries in the Territories.

 

3

--------------------------------------------------------------------------------


 

“Country Commitment Date” shall mean, with respect to a Country, the “Country
Commitment Date” set forth on Exhibit A for such Country.

 

“Country Payment Rate” shall mean, with respect to a Country, the “Country
Payment Rate” set forth on Exhibit A for such Country.

 

“Country Regulatory Event” shall have the meaning set forth in
Section 11.6.5(a).

 

“Country Regulatory Termination” shall have the meaning set forth in
Section 11.6.1.

 

“Country Removal Notice” shall have the meaning set forth in Section 11.7.

 

“CRE Notice” shall have the meaning set forth in Section 11.6.1.

 

“CS Collection Activities” shall have the meaning set forth in Section 4.11.1.

 

“CS Royalty” shall have the meaning set forth in Section 6.1.1.

 

“Dedicated Promotion Only Territory” shall mean Brazil, Singapore, and any
Additional Country designated as part of the Dedicated Promotion Only Territory
pursuant to Section 2.6.

 

“DPO Collection Activities” shall have the meaning set forth in Section 4.11.2.

 

“DPO Promotion Fees” shall have the meaning set forth in Section 6.1.2.

 

“Effective Date” shall mean January 1, 2015.

 

“Extended Term” shall have the meaning set forth in Section 11.1.

 

“FCPA” shall have the meaning set forth in Section 9.5.1(a).

 

“FNA” shall mean fine needle aspiration biopsy(ies).

 

“Future Test” shall mean any product or service, other than the Test, and all
improvements to such product or service, that Veracyte owns, controls or has
rights to at any time during the Term, that (i) is/are for additional thyroid
cancer diagnosis or treatment applications including, without limitation, tests
developed on cytopathology diagnoses other than Indeterminate, and
(ii) require(s) one or more additional clinical study(s) in order to obtain
Marketing Authorization or, if Marketing Authorization is not required, to
effectively compete in the market.  For purposes of clarity, Future Test does
not include any product or service used outside of the field of thyroid cancer
diagnosis and treatment, including, without limitation, the diagnosis or
treatment of any other tissues, organs, or systems or any other diseases or
conditions.

 

4

--------------------------------------------------------------------------------


 

“GAAP” shall mean then-current international generally accepted accounting
principles, consistently applied.

 

“Genzyme Detail Report” shall have the meaning set forth in Section 3.4.1.

 

“Genzyme Quarterly Net Revenue Report” shall have the meaning set forth in
Section 6.2.1.

 

“Genzyme Trademarks” shall mean Trademarks of Genzyme.

 

“Healthcare Professionals” shall mean (i) health care providers qualified to
prescribe, recommend, or perform diagnostic testing for thyroid cancer, in each
case who are authorized by applicable law to authorize, utilize, or prescribe
the Test and (ii) any associated staff who need to be educated about the Test
(including without limitation logistics related to the Test), including but not
limited to nurses, laboratory technicians, physician assistants, and
administrative staff.

 

“Improvement(s)” shall mean any and all modifications, variations, revisions or
other improvements to the Test that: (i) are not otherwise described in the
Veracyte Intellectual Property as of the Effective Date; (ii) are made during
the Term of this Agreement, by or on behalf of Veracyte, its Affiliates or any
employees, consultants or other persons under Veracyte’s direction or control;
and (iii) are commercialized or offered for sale by Veracyte or its Affiliates
including, without limitation, any product or service sold under the name
“Afirma”, during the Term of this Agreement in the Territory.  For purposes of
clarity, Improvements shall not include Future Tests.

 

“Indeterminate” shall mean, as of the Effective Date, the following: follicular
lesion of undetermined significance (FLUS)/atypia, follicular/Hürthle cell
neoplasm or suspicious for follicular/Hürthle cell neoplasm, and suspicious for
malignancy.  The definition of Indeterminate may be updated and amended in
writing as reasonably determined by Veracyte in good faith, including based on
applicable regulatory or clinical practice guidelines or market needs.

 

“Initial Term” shall have the meaning set forth in Section 11.1.

 

“Intellectual Property Rights” shall mean all rights, privileges and priorities
provided under federal, state, foreign and multinational law relating to
intellectual property, including without limitation all (i) (A) U.S. and foreign
patents and patent applications, inventions, discoveries, machines,
manufactures, compositions of matter, processes, formulae, designs, methods,
techniques, procedures, concepts, developments, technology, new and useful
improvements thereof and know-how relating thereto, whether or not patented or
patentable; (B) copyrights and works of authorship, including computer
applications, programs, software, hardware, files, mask works, compilations,
databases, documentation and related items; (C) trademarks, service marks, trade
names, domain names, URLs, email addresses, brand names, corporate names, logos
and trade dress and the goodwill of any business symbolized thereby; (D) trade
secrets, drawings, lists and all

 

5

--------------------------------------------------------------------------------


 

other proprietary, nonpublic or confidential information, documents or materials
in any media; and (ii) all registrations, applications, recordings and other
legal protections or rights related to the foregoing.

 

“Labeled Uses” shall mean the diagnostic indications covered by the Marketing
Authorization for the Test or, in the absence of any such Marketing
Authorization in any Country, the supporting clinical documentation approved by
Veracyte.

 

“Liabilities” shall have the meaning set forth in Section 10.1.1.

 

“Marketing Authorization” shall mean the regulatory authorization required to
market and sell the Test in a Country, if any.

 

“Net Revenues” shall mean actual cash received (i) by Veracyte and its
Affiliates from the sale of Tests in the Dedicated Promotion Only Territories
and (ii) by Genzyme and its Affiliates from the sale of Tests in the
Comprehensive Services Territory, including in each case ((i) and (ii)), but not
limited to, cash paid on payor claims and out-of-pocket payments by patients. 
For clarity, (a) Veracyte’s Test Processing Costs for the Test shall not be
deducted in the calculation of Net Revenues, (b) any royalties, licensing fees,
damages, or settlement costs paid in order to obtain or maintain rights to a
third party’s Intellectual Property Rights, which rights are necessary or useful
for using, processing, making or commercializing the Test, shall not be deducted
in the calculation of Net Revenues, and (c) any costs or royalties (owed to a
third party) associated with a third party’s performance of any part(s) of
Veracyte’s or Genzyme’s responsibilities under this Agreement shall not be
deducted in the calculation of Net Revenues.

 

“New Genzyme Product” shall have the meaning set forth in Section 3.1.3.

 

“Qualified Country Regulatory Event” shall have the meaning set forth in
Section 11.6.5(b).

 

“Regulatory Authority” shall mean the authority or agency responsible for
granting a Marketing Authorization or approving the provision and provider of
the Test.

 

“Removed Country” shall mean a Country removed from the definition of
Comprehensive Services Territory or Dedicated Promotion Only Territory in
accordance with Section 11.6 or Section 11.7 hereof.

 

“ROFN Term” means, with respect to an ROFN Country, the period of time
commencing on January 1, 2015 and extending until the earlier of December 31,
2017 or sixty (60) days after Veracyte informs Genzyme that it has successfully
secured reimbursement from payors covering at least fifty (50%) of such
country’s population.

 

“ROFN Agreement” shall have the meaning set forth in Section 2.5.

 

“ROFN Countries” means Canada, the Netherlands, and Italy.

 

6

--------------------------------------------------------------------------------


 

“Steering Committee” shall have the meaning set forth in Section 5.1.

 

“Subject Products” shall mean Thyrogen and any New Genzyme Product, but excludes
any Third Genzyme Product.

 

“Term” shall mean the Initial Term and the Extended Term, if any.

 

“Territories” shall mean the Comprehensive Services Territory and the Dedicated
Promotion Only Territory together.

 

“Territory” shall mean either the Comprehensive Services Territory or the
Dedicated Promotion Only Territory.

 

“Test” shall mean the Afirma service that includes the assessment of thyroid
nodule FNAs by cytopathology and/or the assessment of cytopathology
Indeterminate FNAs by the Afirma Gene Expression Classifier to reclassify the
nodule as benign or suspicious for malignancy, including any Improvements
thereto.  The term “Test” includes the utilization of the Collection Kits,
preparation, analysis and reporting of patient results and for the avoidance of
doubt does not include any devices used for sample aspiration from the patient. 
Any second or subsequent generation of the Afirma service will be included in
the definition of “Test”.

 

“Test Processing Costs” shall mean all direct and indirect costs incurred by
Veracyte for activities associated with the collection of FNAs and processing
(including, without limitation, direct costs associated with finishing processes
such as packaging, labelling and other preparation, quality assurance, quality
control, testing, storage and shipping) of the Test including, without
limitation, costs of labor (including, but not limited to, salaries, bonuses,
benefits and stock-based compensation), raw materials, supplies, services,
license and royalty fees, costs associated with third party cytopathology
laboratory services, and other resources directly consumed or used in the
conduct of the applicable activity and any fees payable to any third party to
the extent attributable to the collection of FNAs and processing of the Test,
and all indirect costs including without limitation costs of indirect labor
(including but not limited to salaries, bonuses, benefits and stock-based
compensation), facilities, utilities, insurance, administrative costs, and
facility and equipment depreciation and amortization, where applicable to the
extent directly related to the applicable activity, allocated consistent with
GAAP and as historically applied by Veracyte prior to the Effective Date of this
Agreement.  All such cost determinations shall be made in accordance with GAAP
and shall be supported by appropriate documentation.

 

“Third Genzyme Product” shall have the meaning set forth in Section 3.1.3.

 

“Thyrogen” shall mean Thyrogen® (thyrotropin alfa for injection) and any and all
modifications, variations, revisions, uses or other improvements thereto.

 

7

--------------------------------------------------------------------------------


 

“Trademarks” shall mean all registered trademarks, trademarks or trade names
(whether or not appearing in large print or with the trademark symbol) of
Genzyme and Veracyte and their respective Affiliates, licensors or joint venture
partners, as applicable, listed on Exhibit B.  The use of these Trademarks or
any other materials, except as permitted by this Agreement, is expressly
prohibited and may be in violation of copyright law, trademark law or other
proprietary rights of Genzyme or Veracyte.  Exhibit B shall be updated and
amended by the parties in writing in the event that (a) Veracyte adopts a new
Trademark for use in connection with Improvements or any Future Tests that is
added to this Agreement pursuant to Section 2.4, (b) Genzyme adds an additional
product to the portfolio pursuant to Section 3.1.3 and (c) either party uses a
new Trademark for the portion of its business operations related to the
co-promotion of the Test.

 

“U.S.” shall have the meaning set forth in the recitals.

 

“U.S. Co-Promotion Agreement” shall have the meaning set forth in the recitals.

 

“Veracyte Intellectual Property” shall mean any and all Intellectual Property
Rights exclusively or non-exclusively (with the right to grant sublicenses)
owned or controlled by Veracyte or its Affiliates during the Term that are
required for Genzyme to carry out its obligations to promote, market and detail
the Test under this Agreement.  For the avoidance of doubt, Veracyte
Intellectual Property includes any Intellectual Property Rights related to
Improvements required to promote, market and detail any such Improvements to the
Test.  The Veracyte Intellectual Property includes the patents and patent
applications identified in Exhibit C, as well as any patent or patent
application that claims priority to any such patent or patent application and
any foreign counterparts of any of the foregoing. Veracyte shall promptly update
Exhibit C from time to time as appropriate to list any additional patents and
patent applications that existed as of the Effective Date but were not included
in Exhibit C (if any) or are conceived, developed or acquired by or on behalf of
Veracyte or its Affiliates after the Effective Date that constitute Veracyte
Intellectual Property.

 

“Veracyte Owned Intellectual Property” shall mean any and all Veracyte
Intellectual Property exclusively owned or controlled by Veracyte including the
patents and patent applications indicated on Exhibit C, as well as any patent or
patent application that claims priority to any such patent or patent application
and any foreign counterparts of any of the foregoing.

 

“Veracyte Quarterly Net Revenue Report” shall have the meaning set forth in
Section 6.2.2.

 

“Veracyte Trademarks” shall mean Trademarks of Veracyte.

 

8

--------------------------------------------------------------------------------

 

SECTION 2 - GENERAL ARRANGEMENTS

 

2.1                               Grant of Rights.

 

2.1.1                     Comprehensive Services.  Subject to the terms of this
Agreement and subject to Veracyte’s retained rights under Section 2.1.3,
Veracyte hereby grants to Genzyme and its Affiliates (to the extent such
Affiliates are promoting, marketing, detailing and selling the Test hereunder),
on an exclusive (even as to Veracyte) basis in the Comprehensive Services
Territory, the right and license under the Veracyte Intellectual Property to
promote, market, detail, sell, offer for sale the Test and to sell, offer for
sale and import the Collection Kits in the Comprehensive Services Territory
during the Term and to conduct its obligations under this Agreement as permitted
under and subject to the terms and conditions set forth in this Agreement.

 

2.1.2                     Dedicated Promotion Only.  Subject to the terms of
this Agreement and subject to Veracyte’s retained rights under Section 2.1.3,
Veracyte hereby grants to Genzyme and its Affiliates (to the extent such
Affiliates are promoting, marketing and detailing the Test hereunder), on a
co-exclusive (with Veracyte) basis in the Dedicated Promotion Only Territory,
the right and license under the Veracyte Intellectual Property to promote,
market and detail the Test in the Dedicated Promotion Only Territory during the
Term and to conduct its obligations under this Agreement as permitted under and
subject to the terms and conditions set forth in this Agreement.

 

2.1.3                     Retained Rights.  Notwithstanding anything contained
herein, or elsewhere, to the contrary, the license grant to Genzyme and its
Affiliates (to the extent such Affiliates are granted a license grant pursuant
to Section 2.1.1 or Section 2.1.2) is expressly made subject to Veracyte’s
reservation of the right to promote, market, detail, make, have made, use, sell,
offer for sale, import and export the Test in the Dedication Promotion Only
Territory.  Except as expressly set forth hereunder, nothing in this Agreement
shall be construed to grant to Genzyme or its Affiliates by implication,
estoppel or otherwise any licenses under Intellectual Property Rights owned or
controlled by Veracyte other than the Veracyte Intellectual Property.

 

2.2                               Use of Trademarks.

 

2.2.1                     Veracyte hereby grants to Genzyme and its Affiliates a
non-exclusive, royalty-free right and license to use the Trademarks of Veracyte
solely in connection with performing its obligations hereunder.  Genzyme hereby
grants to Veracyte and its Affiliates a non-exclusive, royalty-free right and
license to use the Trademarks of Genzyme solely in connection with performing
its obligations hereunder.  Genzyme and its Affiliates may use the Veracyte
Trademarks on leaflets, brochures, advertising and other promotional material
that describe the Test and products promoted, marketed and detailed by the
Genzyme sales force promoting the Test.  Veracyte and its Affiliates may use the
Genzyme Trademarks on

 

9

--------------------------------------------------------------------------------


 

leaflets, brochures, advertising and other promotional and sales materials that
describe the Test and products promoted by the Genzyme sales force promoting the
Test.  Notwithstanding the foregoing, any usage of a party’s Trademarks by the
other party must be approved in advance by the party who owns the Trademarks,
such approval not to be unreasonably withheld, delayed, or conditioned.  It is
understood and agreed that neither party shall use the other party’s Trademarks
in Test labeling (which includes without limitation Collection Kit packaging,
labels and package inserts, laboratory requisitions, and patient report forms)
unless otherwise required by applicable laws and regulations (in which case the
prior approval must still be obtained for such usage pursuant to the immediately
preceding sentence).

 

2.2.2                     Each party shall use the Trademarks only for the
purposes authorized hereunder and, in particular, shall not use the Trademarks
in a manner that would reduce or diminish the reputation, image and
distinctiveness of the Trademarks.

 

2.2.3                     Neither party shall, by virtue of this Agreement,
obtain or claim any right, title or interest in or to the Trademarks of the
other party, except the rights of use as are specifically set out herein, and
each party hereby acknowledges and agrees that the goodwill arising from such
use shall at all times inure for the benefit of the existing owner of the
Trademark.

 

2.2.4                     Neither party shall adopt or use any trademark, symbol
or device which includes or which is confusingly similar to, or is a simulation
or colorable imitation of, any of the Trademarks.  Neither party shall apply to
register the Trademarks or any trademark so nearly resembling them or any of
them as may be likely to cause confusion and nothing in this Agreement shall be
deemed to give either party any such right.

 

2.2.5                     Each party shall, promptly upon written request by the
other party, submit to the requesting party samples of any packaging, leaflets,
brochures, advertising, promotional material and any other material relating to
the Test necessary in order to monitor such party’s compliance with its
obligations hereunder.  Each party shall use the other party’s Trademarks in
such font, form, color, size or other representation as are promptly approved in
writing by such other party (such approval not to be unreasonably withheld,
conditioned or delayed).

 

2.2.6                     Nothing in this Agreement shall entitle Genzyme or
Veracyte to use the other party’s Trademarks as part of any corporate business
or trading name or logo or to use the Trademarks or any marks which are similar
to the Trademarks in respect of any goods which are similar to the Test without
the express written consent of the other party.

 

2.2.7                     Each party shall ensure that whenever it uses the
Trademarks of the other party, the party shall use Commercially Reasonable
Efforts to ensure that such Trademarks accompanied by the appropriate wording
and symbols (® or TM) necessary to either show that the Trademarks are
registered trademarks or

 

10

--------------------------------------------------------------------------------


 

trademarks, as the case may be, of the other party or to otherwise protect such
Trademarks.

 

2.2.8                     Genzyme shall give Veracyte prompt written notice of
any infringement or threatened infringement of any Trademarks of Veracyte used
in connection with this Agreement that it becomes aware of, and Veracyte shall
give Genzyme prompt written notice of any infringement or threatened
infringement of any of the Trademarks of Genzyme used in connection with this
Agreement that it becomes aware of.  Veracyte shall determine in its sole
discretion what action, if any, to take in response to the infringement or
threatened infringement of any Veracyte Trademark.  Genzyme shall determine in
its sole discretion what action, if any, to take in response to the infringement
or threatened infringement of any Genzyme Trademark.

 

2.3                               Covenants Not to Compete.

 

2.3.1                     During the Term of this Agreement, Genzyme and its
Affiliates (including, without limitation, Sanofi) shall not, directly or
indirectly, market, promote, detail, perform or process for commercial use, sell
or offer for sale, import or commercialize any diagnostic test, diagnostic
service, or diagnostic product in any country in the world that is either for
the assessment of thyroid nodules, or that otherwise competes with the Test (or
any Improvements thereto) in any way.  For the avoidance of doubt, this
Section 2.3.1 shall not prohibit Genzyme or its Affiliates (including, without
limitation, Sanofi), from marketing, promoting, selling, offering to sell,
importing or commercializing Thyrogen.

 

2.3.2                     During the Term of this Agreement, Veracyte and its
Affiliates shall not, directly or indirectly, market, promote, detail, perform
or process for commercial use, sell or offer for sale, import or commercialize
any test, service, or product in any country in the world that competes with
Thyrogen:

 

(a)                                 in Thyrogen’s labelled indications described
below,

 

(b)                                 as a therapy for treating multinodular
goiter or

 

(c)                                  in any future labeled indications for
Thyrogen approved by the regulatory authorities for such country (with it being
understood that if Veracyte or any of its Affiliates directly or indirectly
conducts research, product development, or clinical studies, or otherwise
markets, promotes, details, performs or processes for commercial use, sells or
offers for sale, imports or commercializes any test, product or service for an
indication (other than solely for multinodular goiter) that is not an approved
labelled indication for Thyrogen at the time Veracyte or its Affiliate, as the
case may be, has commenced such activities and such indication is subsequently
included in the approved labelled uses for Thyrogen, then Veracyte or its
Affiliates, as the case may be, may continue such activities without being
deemed to be in violation of this Section 2.3.2).

 

11

--------------------------------------------------------------------------------


 

Thyrogen is indicated for use as (i) an adjunctive diagnostic tool for serum
thyroglobulin (Tg) testing with or without radioiodine imaging in the follow-up
of patients with well-differentiated thyroid cancer and (ii) an adjunctive
treatment for radioiodine ablation of thyroid tissue remnants in patients who
have undergone a near-total or total thyroidectomy for well-differentiated
thyroid cancer and who do not have evidence of metastatic thyroid cancer.  For
the avoidance of doubt, Veracyte’s obligations under this Section 2.3.2 shall
include commercial substitutes for Thyrogen (including without limitation low
functional sensitivity assays, any form of recombinant thyroid stimulating
hormones or modified formulations thereof) whether or not the labeled use for
such substitute overlaps with the then-current Thyrogen label.  It is understood
and agreed that this Section 2.3.2 shall not prohibit Veracyte or its Affiliates
from marketing, promoting, selling, offering to sell, importing or
commercializing (A) the Test or (B) any Future Test that does not directly
compete with Thyrogen as described above.

 

2.4                               Right of First Offer.  If during the Term of
the Agreement (i) Veracyte owns or controls a Future Test and (ii) Veracyte
decides to commercialize such Future Test in any Country, Veracyte will offer
Genzyme the first opportunity to obtain the right to co-promote such Future Test
in such Country.  In such case, the following procedure shall apply:

 

2.4.1                     Within ten (10) business days after its decision under
Section 2.4(ii) above, Veracyte shall invite Genzyme in writing to enter into
negotiations, setting forth, in such invitation, Veracyte’s proposed terms for
co-promotion of the Future Test and any and all information about such Future
Test as is reasonably requested by Genzyme;

 

2.4.2                     If Genzyme wishes to enter into such negotiations,
Genzyme shall, within thirty (30) calendar days following receipt of Veracyte’s
invitation, deliver to Veracyte written notice of Genzyme’s intent to negotiate
for rights to said Future Test.  Promptly after receipt of such notice, the
parties shall commence good faith negotiations exclusively with each other for a
period not to exceed one hundred twenty (120) calendar days after the date
Genzyme gives the requisite notice to Veracyte (unless extended by mutual
written agreement of the parties); and

 

2.4.3                     If Genzyme does not deliver to Veracyte written notice
of its intent to negotiate for such rights within such thirty (30) calendar day
period, then Veracyte shall be free to negotiate and enter into a co-promotion
agreement or similar agreement for the relevant Future Test and Country with any
third party unless such Future Test directly competes with Thyrogen as described
in Section 2.3.2 above.

 

2.4.4                     If Veracyte and Genzyme do not enter into a legally
binding, written agreement within the said one hundred twenty (120) calendar day
period (and such period has not been extended by mutual written agreement of the
parties), Veracyte shall be free to negotiate and enter into a co-promotion
agreement or similar agreement for the relevant Future Test and Country with any
third party on terms (considered as a whole) not materially more favorable than
the one last offered to Genzyme

 

12

--------------------------------------------------------------------------------


 

unless such Future Test directly competes with Thyrogen as described in
Section 2.3.2 above.

 

2.4.5                     It is the understanding of the parties that the
following transactions shall not be subject to the Right of First Offer
described in this Section 2.4:  (i) any Change of Control transaction involving
Veracyte, including any proposed merger, acquisition, or sale of all or
substantially all the assets of Veracyte; or (ii) any bona fide financing
transaction for Veracyte.

 

2.5                               Right of First Negotiation.  During the ROFN
Term, with respect to an ROFN Country, Genzyme will have an exclusive right of
first negotiation to enter into an agreement with Veracyte governing the terms
and conditions of the sale and provision of the Test in such ROFN Country (the
“ROFN Agreement”), including by adding such ROFN Country to the Territories of
this Agreement in accordance with Section 2.6. Genzyme may exercise such right
with respect to an ROFN Country by delivering written notice thereof to Veracyte
within the ROFN Term for such country. If Genzyme timely exercises such right
with respect to an ROFN Country, then the parties will promptly negotiate
exclusively, diligently and in good faith concerning the terms of the ROFN
Agreement for a period of ninety (90) days. If (a) Genzyme does not exercise its
right of first negotiation with respect to an ROFN Country during the ROFN Term
or (b) the parties fail to execute an ROFN Agreement for such ROFN Country, then
Veracyte will be free to enter into an agreement with a third party governing
the terms and conditions of the sale and provision of the Test in such ROFN
Country. Commencing on the Effective Date and extending until (i) Genzyme does
not exercise its right of first negotiation with respect to an ROFN Country
during the ROFN Term; (ii) an ROFN Agreement is executed or (iii) the parties
fail to execute an ROFN Agreement, as applicable, Genzyme will share with
Veracyte client and marketing information related to the ROFN Countries.
Notwithstanding the foregoing, Veracyte will have the right to request, in
writing, that Genzyme exercise its right of first negotiation with respect to
Singapore before Veracyte informs Genzyme that it has successfully secured
reimbursement from payors representing at least fifty percent (50%) of
Singapore’s population. If Genzyme (1) does not agree to exercise its right of
first negotiation within respect to Singapore within sixty (60) days of its
receipt of such request from Veracyte, or (2) exercises such right but the
parties fail to execute an ROFN Agreement for Singapore within ninety (90) days
of such exercise, then Veracyte will be free to enter into an agreement with a
third party governing the terms and conditions of the sale and provision of the
Test in Singapore.

 

2.6                               Additional Countries.  From time to time, the
parties may add additional countries other than the U.S. to the Territories of
this Agreement by written agreement (each, an “Additional Country”).  Each such
written agreement shall contain (i) the designation of the Additional Country as
part of the Comprehensive Services Territory or Dedicated Promotion Only
Territory, (ii) an amendment to Exhibit A containing the Country Payment Rate,
Country Commitment Date for such Additional Country and any additional
Country-specific terms and conditions as the Parties may agree, and (iii) an
amended Annual Commercial Plan for the then-current calendar year which shall
supersede the Annual Commercial Plan then in effect.  In the event of any
conflict

 

13

--------------------------------------------------------------------------------


 

between the terms and conditions in the body of this Agreement and Exhibit A,
Exhibit A will control.

 

SECTION 3 — GENZYME’S UNDERTAKINGS

 

3.1                               Genzyme’s Roles and Responsibilities.

 

3.1.1                     Genzyme’s Sales Efforts and Activities.  Subject to
the provisions of and during the Term of this Agreement, Genzyme and, to the
extent any of its Affiliates employ sales and marketing personnel used to
promote, market, sell, or detail Thyrogen, or otherwise promotes, markets,
sells, or details Thyrogen, such Affiliates shall use Commercially Reasonable
Efforts to
(a) market, promote, detail and sell the Test to Healthcare Professionals for
the Labeled Uses (if and as applicable) in the Comprehensive Services Territory
in accordance with the then-current Annual Commercial Plan and (b) market,
promote and detail the Test to Healthcare Professionals for the Labeled Uses (if
and as applicable) in the Dedicated Promotion Only Territory in accordance with
the then-current Annual Commercial Plan.  Genzyme shall reasonably consider any
input provided by Veracyte regarding such activities.

 

3.1.2                     Call Position.  During Calls, in addition to the Test,
Subject Products may be presented, but the promotional message involving the
Test must be presented in a substantive manner in the first, second or third
position (the “Call Obligations”).  At such time as Genzyme begins marketing,
promoting and detailing the Test in any Country in accordance with the
then-current Annual Commercial Plan and for the remainder of the Term of this
Agreement, Genzyme and its Affiliates shall observe the Call Obligations on
Calls conducted by their respective sales forces used to promote Thyrogen in
such Country unless otherwise agreed by Veracyte in writing in its sole
discretion.

 

3.1.3                     New Genzyme Products.  It is acknowledged by the
parties that Genzyme has stated that it intends to use its and its Affiliates’
sales and marketing personnel that promote, market and detail Thyrogen to
promote, market and detail another Genzyme product, in accordance with and
subject to the terms and conditions of this Agreement after it receives
marketing approvals from the Regulatory Authorities (any such product so
promoted by such sales force, a “New Genzyme Product”).  If, at any time during
the Term, Genzyme desires to add a product other than the New Genzyme Product (a
“Third Genzyme Product”) to the portfolio of products promoted by the sales
force that is promoting, marketing and detailing the Test and Thyrogen (other
than pursuant to Section 2.4), Genzyme will obtain Veracyte’s written consent to
add such Third Genzyme Product to the portfolio as soon as practicable prior to
doing so; provided, however, that if (a) such product is in the field of thyroid
cancer, (b) the addition of such product would not affect Genzyme or its
Affiliates’ ability to comply with its obligations under this Agreement, and
(c) the addition of such product would not otherwise violate the terms and
conditions of this Agreement, then Veracyte shall not unreasonably withhold,
delay or condition its consent.

 

14

--------------------------------------------------------------------------------


 

3.1.4                     Compliance.  In performing their duties hereunder,
Genzyme and its Affiliates shall, and shall cause their respective employees and
agents who perform activities related to the Test to, comply with all reasonable
policies and directives issued by Veracyte from time to time with respect to the
Test (provided that such polices and directives are compliant with applicable
local laws and regulations, the Labeled Uses and the Marketing Authorizations)
and with all applicable regulatory, professional and legal requirements which
may be applicable to the services to be provided by Genzyme hereunder.  Neither
Genzyme nor its Affiliates, nor any of their respective employees or agents,
shall make any claim, representation, statement, warranty or guaranty with
respect to the Test that is inconsistent with the then current Labeled Uses of
the Test, this Agreement or the Ad/Prom Materials approved by the Steering
Committee, that is deceptive or misleading or that disparages the Test or the
good name, goodwill and reputation of Veracyte.  Genzyme and its Affiliates
shall use Commercially Reasonable Efforts to ensure that any services provided
hereunder will be provided in a professional, ethical and competent manner.

 

3.1.5                     Account Management.  Except as otherwise provided in
Exhibit A, Genzyme shall be solely responsible for Healthcare Professional
account conversion and set-up, account management and account support in the
Territories.

 

3.1.6                     Sampling Program.  Except as otherwise provided in
Exhibit A, Genzyme shall manage and provide a sampling program for the Test in
which Genzyme will provide Collection Kits to Healthcare Professionals in the
Territories in accordance with the Annual Commercial Plan.  The Steering
Committee shall determine the number of Collection Kits that Genzyme shall
purchase from Veracyte for use in such sampling program at a price equal to
Veracyte’s Test Processing Costs for conducting the Test with such Collection
Kits.

 

3.1.7                     Medical Staff Access.  Genzyme shall provide
Healthcare Professionals and representatives of payors utilizing the Test with
reasonable access to Genzyme’s medical and healthcare personnel to discuss
scientific and clinical aspects of the Test and its applicability to patients.

 

3.1.8                     Costs.  Genzyme shall be solely responsible for the
costs and expenses of establishing and maintaining Genzyme’s and its Affiliates’
sales force (including travel related costs), and conducting its other
activities under this Agreement; provided, however, that the training of such
sales force shall be conducted in accordance with Section 4.3.

 

3.1.9                     Review of Promotional and Training Materials.  To the
extent practicable, all promotional and training materials provided to any of
Genzyme’s or its Affiliates’ sales representatives regarding strategy,
positioning or selling messages for the Test will be subject to review and
approval by the Steering Committee.  At any time during the Term, the Steering
Committee may delegate a representative from each party to assume the
responsibilities set forth in this Section 3.1.9.

 

15

--------------------------------------------------------------------------------


 

3.2                               Annual Commercial Plan.

 

3.2.1                     Before April 1st of each calendar year commencing in
the year 2015, Genzyme and Veracyte shall jointly submit an initial draft of a
commercial plan for the Territories for the subsequent calendar year (each, an
“Annual Commercial Plan”) to the Steering Committee for review and comment. 
Before October 1st of each calendar year commencing in the year 2015, Genzyme
and Veracyte shall jointly submit a final draft of the Annual Commercial Plan
for the subsequent calendar year to the Steering Committee for approval.  Before
November 15th of each calendar years commencing in 2015, the Steering Committee
shall approve the final Annual Commercial Plan for the subsequent calendar
year.  Within ninety (90) days after the Effective Date, the Steering Committee
shall approve the Annual Commercial Plan for the calendar year commencing on
January 1, 2015.

 

3.2.2                     The Annual Commercial Plan will specify in reasonable
detail all marketing and promotional activities that Genzyme (and, where
applicable, Veracyte) will undertake in each Country during the relevant
calendar year.  The Annual Commercial Plan shall include, without limitation,
the following: (a) Test positioning, strategy and tactics with regard to
reimbursement efforts and with regard to supporting advertising and promotional
activity to be undertaken; (b) a determination of the Healthcare Professional
accounts that are appropriate and are not appropriate for Calls; (c) any
training programs to be conducted; (d) medical and education programs to be
conducted; (e) professional and trade relations activities; (f) any information
to be specifically included in any Genzyme Detail Report; (g) specifications for
the development of promotional and training materials (including the specific
types of such materials to be developed); (h) projections for rebates and
discounts for the Test; (i) such other information relating to the marketing and
sales of the Test as deemed advisable by the Steering Committee; (j) the
projected budget for all of the activities and materials anticipated under such
plan, including without limitation projected gross billings and Net Revenues (in
each case for both cytopathology and the molecular testing), projected billing
rates by payor, and a breakdown of the projected costs for the activities and
materials anticipated under the Annual Commercial Plan; and k) a three (3) year
rolling sales forecast.  Neither party shall make any material change in any
previously approved Annual Commercial Plan without the prior written approval of
the Steering Committee.

 

3.3                               Sales Force.  Genzyme and its Affiliates shall
directly employ a sufficient number of suitably qualified and trained personnel
to ensure the fulfilment of Genzyme’s obligations including reimbursement
efforts under this Agreement, as provided in Exhibit A.  Genzyme will promptly
notify Veracyte in writing of any material proposed or of any actual changes to
the sales personnel responsible for promoting the Test hereunder.

 

3.4                               Reporting.

 

3.4.1                     Genzyme shall provide Veracyte with a written report,
within thirty (30) days of the end of each calendar quarter, detailing the
efforts of its and its Affiliates’ sales

 

16

--------------------------------------------------------------------------------


 

forces in promoting, marketing and detailing the Test during the preceding
calendar quarter (or part thereof) for the Territories (the “Genzyme Detail
Report”).  Such reports shall include the following information:

 

(a)                                 reimbursement discussions;

 

(b)                                 in the case of Countries in the
Comprehensive Services Territory, billing information; and

 

(c)                                  such further information as agreed upon by
the parties.

 

All such information shall be the Confidential Information of Genzyme and shall
be maintained by Veracyte in accordance with Section 7 hereof.

 

3.5                               Advertising and Promotional Materials; Medical
Affairs.

 

3.5.1                     Ad/Prom Materials.  All Ad/Prom Materials authorized
by the Steering Committee pursuant to Section 5.2.2 shall be created and
developed by Veracyte, and Veracyte shall reasonably consider any input provided
by the Steering Committee or Genzyme.  Neither party may use any Ad/Prom
Materials in the Territories that have not been previously approved by the
Steering Committee or it’s designees pursuant to Section 5.2.2.  At its sole
cost and expense during the Term, Genzyme shall (i) produce, print and
distribute all such Ad/Prom Materials for Countries in the Territories, based on
English language content developed by Veracyte, and in accordance with Genzyme’s
reasonable policies and procedures and (ii) translate and adapt for local
markets any such Ad/Prom Materials as appropriate for any Countries in the
Territories without Steering Committee approval; provided, however, that copies
of any such translated and adapted materials will be promptly provided to the
Steering Committee.  Genzyme shall reasonably consider any input provided by the
Steering Committee or Veracyte regarding such materials for future productions
and printings of such materials.  In the event that the Steering Committee does
not approve a particular type or form of Ad/Prom Material under Section 5.2.2
but one party still desires to create such type or form of material, such party
may do so at it sole expense; provided, however, that such party must obtain
Steering Committee review and approval of such Ad/Prom Material prior to any use
thereof.  All Ad/Prom Materials produced by Genzyme under this Agreement are and
shall remain the property of Genzyme; provided, however, that as between the
parties hereto and except as expressly provided otherwise elsewhere in this
Agreement, Veracyte shall exclusively own all right, title and interest in all
Intellectual Property Rights in all Ad/Prom Materials, except for any content
specifically related to Thyrogen or other Genzyme products and any Genzyme
Trademarks (which shall be exclusively owned by Genzyme), and Genzyme shall have
a royalty-free right and license under such Intellectual Property Rights during
the Term.

 

3.5.2                     Observers.  Each party shall have the right to have an
employee participate as an observer in the other party’s promotional review
committee or board meetings

 

17

--------------------------------------------------------------------------------


 

related to the Ad/Prom Materials; provided, however, that each party shall
retain sole discretion regarding the management and scheduling of its
promotional review committees or boards and the availability of the observer
shall not influence the scheduling and timing of such meetings.

 

3.5.3                     Talks and Grants.  In its sole discretion, Genzyme
will (i) participate in speaker training events (at its sole cost and expense),
(ii) participate in, and promote the Test at, key symposia, industry events and
educational dinner programs as described in the Annual Commercial Plan (at its
sole cost and expense) and (iii) provide grants to patient organizations,
continuing medical education providers, and other appropriate recipients (at its
sole cost and expense).  As between the parties hereto and except as expressly
provided otherwise elsewhere in this Agreement, Veracyte shall develop all slide
decks and promotional materials (including booth design for symposia and
industry events) in the English language to be used by Genzyme for the above
activities and shall exclusively own all right, title and interest in any such
slide presentations except for any content specifically related to Thyrogen or
other Genzyme products and any Genzyme Trademarks (which shall be exclusively
owned by Genzyme).  Genzyme may modify such materials with prior written
approval of the Steering Committee; provided, however, that Genzyme and its
Affiliates may translate and adapt for local markets any such materials as
appropriate for any Countries in the Territories without Steering Committee
approval; provided further that copies of any such translated and adapted
materials will be promptly provided to the Steering Committee; and provided
further that Genzyme shall be solely responsible for the costs and expenses of
and, to the extent directly related to the accuracy of such translations and
adaptations, liabilities directly arising from, any such translations and
adaptations.

 

3.5.4                     Physician Speaking Events.  If the Steering Committee
determines that holding a physician speaker event will be advantageous to the
promotion, marketing or sales of the Test in a Country that is a Comprehensive
Services Territory, Genzyme shall pay for the honoraria and travel expenses of
an academic-center based physician with expertise on the Test to provide a
physician speaker event in such Country, and Veracyte shall pay such expenses if
the Country is a Dedicated Promotion Only Territory.

 

3.5.5                     Veracyte shall pay for the honoraria and travel
expenses of an academic-center based physician with expertise on the Test to
provide a physician speaker event in such Country.

 

3.6                               Customer Support, Complaints and Inquiries.

 

3.6.1                     Customer Support.  In the Territories, Veracyte shall
have sole responsibility for direct, front-line customer support including,
without limitation, medical information support.  Veracyte shall perform these
activities in a manner consistent with the responsibilities outlined in
Exhibit D hereto.  Such activities shall be at Veracyte’s cost and expense. 
Veracyte shall reasonably consider any

 

18

--------------------------------------------------------------------------------

 

input provided by Genzyme regarding such customer support.  Genzyme shall
provide reasonable support and assistance to Veracyte as reasonably requested at
Veracyte’s cost and expense, subject to the availability of such resources.  In
the Territories, Genzyme shall refer any requests or inquiries directly to
Veracyte.

 

3.6.2                     Complaints.

 

(a)                                 If Genzyme or any of its Affiliates becomes
aware of any Complaint or concern regarding the Test (including, without
limitation, accuracy, quality or performance of the Test or any complaints or
concerns regarding the sales, promotion, or marketing of the Test), Genzyme
shall submit a written report of such Complaint or concern, along with any
documentation involved with the Complaint, if available, to Veracyte within two
(2) business days after receipt of such notice by Genzyme.  As between the
parties, Veracyte shall have the sole authority and responsibility to respond to
any governmental agency or Regulatory Authority to respond to Complaints, and to
handle all returns field alerts, recalls or market withdrawals of the Test in
accordance with applicable law; provided, however, that the foregoing shall not
be construed to prevent Genzyme or its Affiliates in any way from complying with
any governmental agency or Regulatory Authority or applicable laws, rules or
regulations or from responding to governmental agencies or Regulatory
Authorities with respect to Complaints regarding the conduct of Genzyme’s or its
Affiliates’ sales force or the portion of any content of Ad/Prom Materials
related to Genzyme’s or its Affiliates’ products.

 

(b)                                 Genzyme or its Affiliates shall forward all
Complaints and inquiries to Veracyte in a timely manner as set forth in
Section 3.6.2(a) hereof and shall follow any reasonable and timely directions
Veracyte may provide in that respect including, without limitation, to allow
Veracyte to comply with applicable local laws and regulations in the
Territories.  If an investigation by Veracyte is needed in response to a
Complaint or inquiry, Genzyme and its Affiliates shall assist Veracyte as
reasonably requested by Veracyte and Veracyte shall forward the results of the
investigation to Genzyme within a reasonable timeframe to allow Genzyme to
comply with applicable local laws and regulations in a relevant Country. 
Genzyme and its Affiliates shall retain records of all Complaints and inquiries
for a period of not less than three (3) years beyond the expiration or
termination date of this Agreement or for such longer period as may be required
by applicable law.

 

3.7                               Audit.  Upon reasonable prior written
notification, either party shall, during regular business hours, provide
authorized representatives of the other party with access to its facilities
(including those owned or operated by a third party), systems, personnel, books
and records (including books and records regarding Net Revenues) as reasonably
necessary to enable the representatives to audit such party’s compliance with
its duties and responsibilities under this Agreement.  Each party shall be
limited to one (1) audit

 

19

--------------------------------------------------------------------------------


 

per Contract Year during the Term and once during the three (3) year period
following the expiration or termination of this Agreement.  The records and Net
Revenue reports for any particular calendar quarter may not be examined under
this Section 3.7 more than once.

 

3.8                               Non-solicitation.  Neither party shall,
directly or indirectly, take any action to cause the other party to lose any of
its employees, agents, customer contacts or other elements of its goodwill;
provided, however, that the foregoing shall not apply with respect to (i) any
person as to whom conversations were initiated by such party after such person
terminated his or her employment with the other party, (ii) any public
advertisement in any general or industry publication, or (iii) any solicitation
made through a recruiting or search firm retained by such party using a database
of candidates without targeting the other party or specific individuals.

 

3.9                               Performance by Genzyme Affiliates. 
Notwithstanding anything to the contrary contained in this Agreement, any
Genzyme obligation hereunder may be assumed and performed by one or more of its
Affiliates, and Genzyme may, at its election, delegate to any one or more of its
Affiliates any duty or responsibility set forth in this Agreement; provided that
Genzyme shall remain responsible for any and all acts and omissions by such
Affiliate(s) to the same extent as if such were performed, taken or made by
Genzyme.  In the event that Genzyme desires to perform its obligations in any
Country through distributors (rather than through direct employees), Genzyme may
make a written proposal to Veracyte for its consideration and if Veracyte
agrees, (i) the parties will memorialize such agreement in writing and
(ii) Genzyme shall remain responsible for any and all acts and omissions by such
distributor to the same extent as if such were performed, taken or made by
Genzyme.

 

SECTION 4 — VERACYTE’S UNDERTAKINGS

 

4.1                               Veracyte Roles and Responsibilities.

 

4.1.1                     Veracyte Test Processing Efforts.  Subject to the
provisions of, and during the Term of, this Agreement, Veracyte and its
Affiliates shall use Commercially Reasonable Efforts to offer and provide the
Test beginning on the Effective Date in accordance with the then-current Annual
Commercial Plan in the Countries in the Territories.  This means, among other
things, that Veracyte and its Affiliates shall use their respective Commercially
Reasonable Efforts:

 

(a)                                 to conduct and process the Test in
accordance with the Test specifications, including without limitation as
contained in the applicable Marketing Authorization (if any);

 

(b)                                 to handle and process all aspects of the
Tests including receipt of Collection Kits, processing samples, and issuing
patient reports;

 

(c)                                  to provide all central lab testing and
processing required for provision of the Test and communicating Test results;
and

 

20

--------------------------------------------------------------------------------


 

(d)                                 to obtain and maintain all licenses, permits
and certifications required to perform the foregoing responsibilities, including
without limitation Clinical Laboratories Improvements Amendments (“CLIA”)
certification, and ensure that any third party laboratories used by Veracyte to
perform such responsibilities also have the requisite licenses, permits and
certifications at all times while performing services on behalf of Veracyte.

 

4.1.2                     Test Terms of Sale.

 

(a)                                 Comprehensive Services.  Genzyme shall have
the right to establish and modify (in its sole right and responsibility) terms
and conditions regarding the sale and provision of the Test in each Country in
the Comprehensive Services Territory, including the price of the Test will be
sold, any discounts offered or applied, the availability of the Test, and
contracting; provided, however, that all matters relating to pricing of the Test
will be discussed by the Steering Committee and Veracyte’s input will be
reasonably considered by Genzyme. Dedicated Promotion Only.  Veracyte shall have
the right to establish and modify (in its sole right and responsibility) terms
and conditions regarding the sale and provision of the Test in each Country in
the Dedicated Promotion Only Territory, including the price of the Test will be
sold, any discounts offered or applied, the availability of the Test, and
contracting; provided, however, that all matters relating to pricing of the Test
will be discussed by the Steering Committee and Genzyme’s input will be
reasonably considered by Veracyte.

 

4.2                               Advertising and Promotional Materials; Medical
Affairs.

 

4.2.1                     Compliance.  Veracyte and its Affiliates shall, and
shall cause their respective employees and agents to, comply with all applicable
regulatory, professional and legal requirements which may be applicable to
Veracyte’s and its Affiliates’ marketing, promotion, and detail of the Test and
its other obligations hereunder.  Neither Veracyte nor its Affiliates, nor any
of their respective employees or agents, shall make any claim, representation,
statement, warranty or guaranty with respect to the Test that is inconsistent
with the then current Labeled Uses of the Test, this Agreement or the Ad/Prom
Materials approved by the Steering Committee, that is deceptive or misleading or
that disparages the Test or the good name, goodwill and reputation of Genzyme. 
Veracyte and its Affiliates shall use Commercially Reasonable Efforts to ensure
that any services provided hereunder will be provided in a professional, ethical
and competent manner.

 

4.2.2                     Brand Strategy.  Veracyte shall provide marketing and
brand strategy for the Test in accordance with the Annual Commercial Plan and
any directions or instructions provided from time to time by the Steering
Committee, and shall reasonably consider any input provided by Genzyme.

 

21

--------------------------------------------------------------------------------


 

4.3                               Education and Training.  Unless otherwise
agreed upon by the Steering Committee, Veracyte shall educate and train
Genzyme’s and, to the extent its Affiliates employ sales and marketing personnel
used to promote, market, detail and sell the Test, such Affiliates’ training
personnel in order that such training personnel may provide general training to
Genzyme’s and its Affiliates’ sales and marketing representatives regarding the
Test, it being understood that (i) Veracyte will provide Genzyme, free of
charge, with reasonable quantities of training materials which have been created
and developed by Veracyte relating to the Test, and (ii) Genzyme and its
Affiliates shall not permit any of their respective sales and marketing
personnel to promote, market, detail and sell the Test unless such sales and
marketing personnel have been trained by Genzyme’s or its Affiliates’ training
personnel trained by Veracyte (or Genzyme as provided below in this
Section 4.3).  Genzyme and its Affiliates referenced above shall make their
respective training personnel available for such training and participate in
conducting such training.  As between the parties hereto and except as expressly
provided otherwise elsewhere in this Agreement, Veracyte shall exclusively own
all right, title and interest in training materials developed under this
Agreement except for any content specifically related to Thyrogen or other
Genzyme products and any Genzyme Trademarks (which shall be exclusively owned by
Genzyme).  Genzyme may translate such training materials into the local language
used in any Country and may make copies of such training materials for use in
its internal training programs.  The parties shall mutually decide on the times
and locations of the training of such training personnel, and, unless the
parties agree otherwise in writing, Genzyme and Veracyte will be responsible for
the costs of transporting, housing and maintaining their respective personnel
conducting or receiving such training.  As additional members are added to
Genzyme’s or its Affiliates’ training personnel responsible for training the
sales forces responsible for marketing and promoting the Test, training will be
provided to such newly added members by Genzyme using the training materials
initially developed by Veracyte.

 

4.4                               Recalls.

 

4.4.1                     Each party shall promptly (but in any case, not later
than forty-eight (48) hours) notify the other party in writing of any order,
request or directive of a court or other governmental agency or Regulatory
Authority to recall or withdraw the Test.  Veracyte shall be responsible and
have sole authority for handling all inquiries, Complaints, or recalls of the
Test at its sole cost and expense, keeping Genzyme fully informed as to its
plans and actions related to any such recall.  If requested by Veracyte, Genzyme
shall fully cooperate with a Test recall in the Territory and follow all
instructions given by Veracyte in that regard.

 

If a party (a) is contacted by any other Regulatory Authority or governmental
agency for any purpose pertaining specifically to this Agreement or to the Test
or (b) becomes aware of an impending inspection or audit of the facilities or
operations involved with the Test, such party shall immediately notify the other
party in writing.  Genzyme agrees that it shall not respond to any such agency
making an inquiry of it until and only as directed by Veracyte; provided,
however, that the foregoing shall not be construed to prevent Genzyme in any way
from

 

22

--------------------------------------------------------------------------------


 

complying with any governmental agency or Regulatory Authority or applicable
laws, rules or regulations.

 

4.4.2                     In the event that Veracyte considers initiating a
voluntarily recall of the Test in any Country, such recall shall be at
Veracyte’s expense, and Veracyte shall promptly inform Genzyme of such
deliberations (including the contributing facts and circumstances leading up to
such deliberations) and of its final determination, and keep Genzyme fully
informed as to its plans and actions related to any such voluntary recall.

 

4.5                               Test Shortage and/or Supply Interruption.

 

4.5.1                     If Veracyte is unable to meet the volume of
requisitions for the Test in any Country, Veracyte shall allocate supply of the
Test among all Countries where the Test is sold in a fair and equitable manner
as reasonably determined by Veracyte.  If any such allocation would lead to a
material shortage of the Test in a particular Country, the implications thereof
in terms of the promotional, marketing and detailing efforts of each party under
this Agreement shall be discussed and decided by the Steering Committee as soon
as practicable.

 

4.5.2                     In case of a long term inability of Veracyte to
provide the Test in any Country, each party is entitled, pending a decision by
the Steering Committee in accordance with Section 4.5.1 above, to unilaterally
decrease its promotional, marketing and detailing efforts under this Agreement
in that particular Country in a way that is fair and proportionate to the
shortage or interruption, given the nature and the anticipated duration of the
shortage or interruption.

 

4.6                               Communications.  Genzyme may from time to time
develop and issue press releases pertaining to this Agreement and/or the Test. 
Such press releases shall contain both parties’ names and logos and shall not be
published in any manner or form without prior written approval by Veracyte, such
approval not to be unreasonably withheld, conditioned or delayed, and in
accordance with Section 12.7 hereof.  Veracyte may from time to time develop and
issue press releases pertaining to this Agreement.  Such press releases shall
contain both parties’ names and logos and shall not be published in any manner
or form without prior written approval by Genzyme, such approval not to be
unreasonably withheld, conditioned or delayed, and in accordance with
Section 12.7 hereof.  Notwithstanding the foregoing, Veracyte may from time to
time issue press releases pertaining to the Test or any Improvements, including
research studies, publications, announcements or other materials.  Such Test
related press releases may be done only with Veracyte’s name and logo and will
not require the prior written approval by Genzyme.  Veracyte will, however,
provide Genzyme with a copy of such press release prior to its issuance and will
consider any comments provided in a timely fashion by Genzyme.

 

4.7                               Periodic Reporting.  Veracyte shall provide
Genzyme with aggregate data regarding (without limitation) Test orders, Test
status, Test volume and any other information reasonably requested by Genzyme on
a monthly or calendar quarterly basis (depending

 

23

--------------------------------------------------------------------------------


 

on the type of information required) as mutually agreed upon by the parties. 
Any such data shall be treated as Confidential Information of Veracyte and shall
be maintained by Genzyme in accordance with Section 7 hereof.  Notwithstanding
the foregoing or any other provision in this Agreement, in no case shall
Veracyte be required to provide or disclose to Genzyme any information that
would violate any applicable laws and regulations.

 

4.8                               Complaint Reporting; Result Errors and CAPAs;
Pharmacovigilance.

 

4.8.1                     Veracyte shall be responsible for evaluating and
reporting any Complaints to Regulatory Authorities or other entities in the
Territories as required by applicable laws and regulations.  In addition,
Veracyte shall provide Genzyme with any and all Complaints and other related
information obtained by Veracyte regarding the Test as well as all
correspondence to and from Regulatory Authorities or other entities related
thereto.

 

4.8.2                     Veracyte shall provide Genzyme with (i) reports
regarding all patient result errors, (ii) all Corrective Actions/Preventative
Actions (“CAPAs”) that relate to matters that would reasonably be deemed
material to the normal commercialization of the Test and (iii) copies of all
similar reports submitted to Regulatory Authorities or other entities as well as
all correspondence to and from Regulatory Authorities or other entities related
thereto.  Notwithstanding the foregoing or anything to the contrary, Veracyte
will not be required to provide Genzyme with any information or data that would
violate any applicable rule or regulation including HIPAA or any other
rule regarding the confidentiality or non-disclosure of patient information or
data.

 

4.8.3                     Veracyte shall report Safety Information (as defined
in Exhibit E) pertaining to the Subject Products in accordance with the
procedures described in Exhibit E.  The procedures described in Exhibit E do not
restrict Genzyme’s ability to take such action as it deems appropriate or
required under applicable law or regulations.

 

4.9                               Regulatory Matters.

 

4.9.1                     Marketing Authorization.

 

(a)                                 Comprehensive Services.  Genzyme shall be
responsible and have sole authority for seeking, obtaining and maintaining
Marketing Authorization for the Test in each Country in the Comprehensive
Services Territory in accordance with the then current Annual Commercial Plan. 
Such activities shall be at Genzyme’s sole cost and expense.  Veracyte shall
provide such assistance as may be reasonably required for the purpose of
seeking, obtaining and maintaining Marketing Authorization for the Test in any
Country in the Comprehensive Services Territory, subject to the availability of
such resources.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Dedicated Promotion Only.  Unless otherwise
specified in Exhibit A (Country Specific Terms), Veracyte shall be responsible
and have sole authority for seeking, obtaining and maintaining Marketing
Authorization for the Test in each Country in the Dedicated Promotion Only
Territory in accordance with the then current Annual Commercial Plan.  Unless
otherwise specified in Exhibit A (Country Specific Terms), such activities shall
be at Veracyte’s sole cost and expense.  Genzyme shall provide such assistance
as may be reasonably required for the purpose of seeking, obtaining and
maintaining Marketing Authorization for the Test in any Country in the Dedicated
Promotion Only Territory, subject to the availability of such resources and at
Veracyte’s expense.

 

4.9.2                     Reimbursement.

 

(a)                                 Comprehensive Services.  Genzyme shall be
responsible and have sole authority for seeking, obtaining and maintaining
pricing approval and reimbursement for the Test in each Country in the
Comprehensive Services Territory in accordance with the then current Annual
Commercial Plan.  Such activities shall be at Genzyme’s sole cost and expense. 
Veracyte shall provide such assistance as may be reasonably required for the
purpose of seeking, obtaining and maintaining pricing approval and reimbursement
in any Country in the Comprehensive Services Territory, subject to the
availability of such resources.

 

(b)                                 Dedicated Promotion Only.  Veracyte shall be
responsible and have sole authority for seeking, obtaining and maintaining
pricing approval and reimbursement for the Test in each Country in the Dedicated
Promotion Only Territory in accordance with the then current Annual Commercial
Plan.  Such activities shall be at Veracyte’s sole cost and expense.  Genzyme
shall provide such assistance as may be reasonably required for the purpose of
seeking, obtaining and maintaining pricing approval and reimbursement in any
Country in the Dedicated Promotion Only Territory, subject to the availability
of such resources and at Veracyte’s expense.

 

4.9.3                     Clinical Studies.  For clinical trials as reasonably
determined by the Steering Committee, Veracyte shall plan and execute, at its
sole expense, all clinical trials of the Test necessary to obtain or maintain
the Marketing Authorization of the Test in any Country that is a Dedicated
Promotion Only Territory, and Genzyme shall plan and execute, at its sole
expense, all clinical trials of the Test necessary to obtain or maintain the
Marketing Authorization of the Test in any Country that is a Comprehensive
Services Territory

 

4.10                        Performance by Veracyte Affiliates and
Subcontractors.  Notwithstanding anything to the contrary contained in this
Agreement, any Veracyte obligation hereunder may be assumed and performed by one
or more of its Affiliates, and Veracyte may, at its election, delegate to any
one or more of its Affiliates any duty or responsibility set forth in this
Agreement; provided, however, that Veracyte shall remain responsible for any and

 

25

--------------------------------------------------------------------------------


 

all acts and omissions by such Affiliate(s) to the same extent as if such were
performed, taken or made by Veracyte.  Furthermore, it is anticipated that
Veracyte may perform certain of its obligations hereunder through third party
laboratories and other subcontractors.  In such event, as between the parties,
Veracyte shall remain responsible for any and all acts and omissions by such
third parties to the same extent as if such were performed, taken or made by
Veracyte.

 

4.11                        Billing and Collections.

 

4.11.1              Comprehensive Services.  Expect as otherwise provided in
Exhibit A, unless otherwise required by applicable laws and regulations, Genzyme
and its Affiliates shall book all sales of the Test in the Comprehensive
Services Territory and shall be responsible for the billing, invoicing, claims
submissions, and collection of receivables and amounts due resulting from the
sales of the Test in the Comprehensive Services Territory (collectively, “CS
Collection Activities”), and such activities shall be at Genzyme’s cost and
expense.  Genzyme and its Affiliates shall use Commercially Reasonable Efforts
in performing the CS Collection Activities.  Veracyte shall provide reasonable
support and assistance to Genzyme as requested by Genzyme (including if Genzyme
and its Affiliates are prohibited from performing CS Collection Activities in a
particular Country under applicable laws and regulations) at Genzyme’s cost and
expense, subject to the availability of such resources.

 

4.11.2              Dedicated Promotion Only.  Unless otherwise required by
applicable laws and regulations, Veracyte and its Affiliates shall book all
sales of the Test in the Dedicated Promotion Only Territory and shall be
responsible for the billing, invoicing, claims submissions, and collection of
receivables and amounts due resulting from the sales of the Test in the
Dedicated Promotion Only Territory (collectively, “DPO Collection Activities”),
and such activities shall be at Veracyte’s cost and expense.  Veracyte and its
Affiliates shall use Commercially Reasonable Efforts in performing the DPO
Collection Activities.  Genzyme shall provide reasonable support and assistance
to Veracyte as requested by Veracyte (including if Veracyte and its Affiliates
are prohibited from performing DPO Collection Activities in a particular Country
under applicable laws and regulations) at Veracyte’s cost and expense, subject
to the availability of such resources.

 

4.12                        Veracyte Right to Co-Promote.  Veracyte shall have
the right, but not the obligation, to market, promote, and detail the Test in
the Dedicated Promotion Only Territory with Genzyme.  If Veracyte chooses to
exercise this right, Veracyte shall deliver written notice of such election to
Genzyme.

 

26

--------------------------------------------------------------------------------


 

4.13                        Test Collection Kit Supply and Distribution. 
Veracyte shall be responsible for managing Collection Kit supply, inventory,
tracking and distribution, shall be responsible for the costs associated with
the supply and distribution of Collection Kits and shall use its Commercially
Reasonable Efforts in such activities.  Genzyme will assist Veracyte to achieve
economies of scale within a given Country (e.g., use of Genzyme or Sanofi’s
distribution facilities) at Veracyte’s expense.

 

SECTION 5 — MANAGEMENT AND GOVERNANCE

 

5.1                               Steering Committee.  The sales and marketing
program for the Test in the Territories will be managed by a steering committee
having equal representation of the parties (the “Steering Committee”), which
Steering Committee may be the same as the “Steering Committee” (as defined in
the U.S. Co-Promotion Agreement) managing the U.S. Co-Promotion Agreement.  The
Steering Committee will include three (3) members from each party and will meet
in-person at least quarterly with at least one (1) meeting per year being
conducted in person while more frequent meetings or teleconferences will be held
anytime they are needed and requested by the Steering Committee’s members of
either party.  If an in-person meeting is impracticable, meetings may be held by
videoconference or teleconference.  When meetings are held in person, individual
members of the Steering Committee may nonetheless participate by videoconference
or teleconference.  If unable to attend in person or by videoconference or
teleconference, an individual member of the Steering Committee may grant a proxy
to another individual member of the Steering Committee in order to act on his or
her behalf on any matter to be acted upon at any meeting of the Steering
Committee.  Other representatives of the parties may attend Steering Committee
meetings as non-voting participants.  At least one week prior to any meeting of
the Steering Committee, the parties shall agree upon a proposed agenda of the
matters to be discussed at such meeting.  The parties shall agree, at the first
meeting of the Steering Committee, upon procedures for maintaining meeting
minutes.  The Steering Committee may take action on a matter at a meeting only
if a quorum exists with respect to that matter.  The attendance of at least two
(2) members of the Steering Committee of each party at a meeting shall
constitute a quorum for the transaction of business.  Each member of the
Steering Committee shall be entitled to cast one (1) vote, either in person or
by proxy, on any matter to be acted upon at any meeting of the Steering
Committee.  All decisions made by the Steering Committee shall require a
majority vote by the members of the Steering Committee, either in person or by
proxy.  Any action required or permitted to be taken at any meeting of the
Steering Committee may be taken without a meeting if the action is taken by all
members of the Steering Committee.  Such action must be evidenced by one or more
written consents describing the action taken and signed by each member of the
Steering Committee.  In the event the Steering Committee is unable to achieve a
majority vote on any issue, then the dispute resolution process set forth in
Section 5.3 hereof will be followed with respect to such issue.

 

5.2                               Responsibilities.  The responsibilities of the
Steering Committee (which may be delegated to sub-groups by approval of the
Steering Committee) will include, without limitation:

 

27

--------------------------------------------------------------------------------


 

5.2.1                     approving the Annual Commercial Plan (including the
budget therein); provided, however, the Annual Commercial Plan approved by the
Steering Committee must conform with the requirements of Section 3.2;

 

5.2.2                     determining the types and forms of Ad/Prom Materials
to be created (e.g., printed materials, television media, digital media such as
website content or e-marketing) and reviewing and approving all Ad/Prom
Materials for the Test and sales force training materials before first use in
the Territories; provided, however, that the Steering Committee may delegate
review and approval of the Ad/Prom Materials to Genzyme’s and Veracyte’s
respective marketing review committees, and if the marketing review committees
of both parties separately approve the Ad/Prom Materials, the Steering Committee
shall be deemed to have approved such Ad/Prom Materials;

 

5.2.3                     approving Test launch order and timing for Countries
in the Territories;

 

5.2.4                     planning, monitoring and evaluating the overall sales
and marketing program for the Test in each Country and ensuring the program is
compliant with best practices in each Country and all applicable laws and
regulations;

 

5.2.5                     implementing the marketing and promotion strategy for
the Test in each Country in order to market, promote and detail the Test in the
most effective and efficient fashion; and

 

5.2.6                     any other activities specifically provided for in this
Agreement.

 

The members of the Steering Committee from each party shall have the right to
comment upon and make recommendations to the members of the other party
regarding the other party’s activities under this Agreement, which
recommendations the other party shall be reasonably considered.

 

5.3                               Steering Committee Dispute Resolution.

 

5.3.1                     Should the Steering Committee be unable to reach a
unanimous decision on any matter after ten (10) business days following the date
on which the relevant meeting or teleconference has been held, the decision will
be escalated to senior management representatives of the parties, who will have
an additional ten (10) business days to reach a mutually agreeable decision.  If
the senior management representatives are unable to resolve such a dispute or
issue within such ten (10) day period after being requested to resolve such
dispute or issue, the dispute or issue shall be referred to the Chief Executive
Officers of Veracyte and Genzyme, or their designees, for attempted good faith
resolution by negotiation within thirty (30) calendar days after such referral. 
If the Chief Executive Officers of the parties, or their designees, are unable
to resolve such dispute or issue, then the matter may be referred to mediation
as set forth in Section 5.3.2 hereof.

 

5.3.2                     If a dispute cannot be resolved pursuant to
Section 5.3.1 hereof, the parties shall in good faith attempt to resolve such
dispute by non-binding mediation

 

28

--------------------------------------------------------------------------------

 

administered by JAMS End Dispute in accordance with its commercial mediation
rules.  The mediation will be conducted by a single mediator appointed by
agreement of the parties or, failing such agreement, by JAMS End Dispute in
accordance with its commercial mediation rules.  Unless otherwise mutually
agreed by the parties, the mediation proceedings will be conducted in
Chicago, Illinois.  The parties shall share equally the cost of the mediation
including, without limitation, filing fees, hearing fees and the cost of the
mediator(s).  Each party will bear its own attorneys’ fees and associated costs
and expenses.  If the dispute has not been resolved by the means provided herein
within one hundred eighty (180) calendar days of the initiation of such
procedure, either party shall have the right to file a lawsuit to resolve the
dispute; provided, however, if Veracyte files such lawsuit, it must be filed in
the courts of Boston, Massachusetts and if Genzyme files such lawsuit, it must
be filed in the courts in San Francisco, California.

 

5.4                               Coordination of Calls.  Efforts will be made
by the Steering Committee to coordinate the Calls by the Veracyte sales forces,
if any and as applicable, with the Calls by the Genzyme sales forces to ensure
the most effective coverage of the target audiences and to minimize duplication
of efforts to the extent practicable.

 

5.5                               Participation Cost.  Each party shall bear its
own costs associated with its participation in the Steering Committee and its
activities performed under this Agreement, except as otherwise set forth herein.

 

SECTION 6 - FINANCIAL TERMS

 

6.1                               Promotion Fees.

 

6.1.1                     Comprehensive Services.  Genzyme shall book all sales
of the Test in the Comprehensive Services Territory.  Subject to the provisions
of and during the Term of this Agreement, as compensation for its activities and
obligations under this Agreement in the Comprehensive Services Territory and for
the grant of rights under Section 2.1.1 in the Comprehensive Services Territory,
Genzyme shall pay Veracyte a royalty calculated on a Country-by-Country basis
(the “CS Royalty”) equal to the Country Payment Rate multiplied by the Net
Revenue received by Genzyme or its Affiliates for sales of the Test in each
Country in the Comprehensive Services Territory, or a fee per test as set forth
on any exhibit attached hereto as Country Specific Terms.  Such CS Royalty or
fees, as the case may be, shall be due on a quarterly basis as set forth in
Section 6.3 below.

 

6.1.2                     Dedicated Promotion Only.  Veracyte shall book all
sales of the Test in the Dedicated Promotion Only Territory.  Subject to the
provisions of and during the Term of this Agreement, as compensation for its
activities and obligations under this Agreement in the Dedicated Promotion Only
Territory, Veracyte shall pay Genzyme a fee calculated on a Country-by-Country
basis (the “DPO Promotion Fees”) equal to the Country Payment Rate multiplied by
the Net Revenue received by Veracyte or its Affiliates for sales of the Test in
each Country in the

 

29

--------------------------------------------------------------------------------


 

Dedicated Promotion Only Territory.  Such DPO Promotion Fees shall be due on a
quarterly basis as set forth in Section 6.3 below.

 

6.2                               Quarterly Net Revenue Report.

 

6.2.1                     Within thirty (30) calendar days after the close of
each calendar quarter that occurs during the Term of this Agreement and within
thirty (30) calendar days after the end of the Term, Genzyme shall submit to
Veracyte a statement (the “Genzyme Quarterly Net Revenue Report”) showing, with
respect to each Country in the Comprehensive Services Territory:

 

(a)                                 Net Revenues, with breakouts of revenues
attributable to cytopathology versus molecular testing services and regional
breakouts;

 

(b)                                 the amount billed and the amount reimbursed
for each claim, and the payor associated with each such claim; and

 

(c)                                  the calculation of the CS Royalty due to
Veracyte pursuant to Section 6.1; or

 

(d)                                 the number of Tests sold during such period
in the case of a fee for Test model, if such model is part of an exhibit
attached hereto as a Country Specific Terms sheet.

 

Any such Genzyme Quarterly Net Revenue Report shall be treated as Confidential
Information of Genzyme in accordance with Section 7 hereof.

 

6.2.2                     Within thirty (30) calendar days after the close of
each calendar quarter that occurs during the Term of this Agreement and within
thirty (30) calendar days after the end of the Term, Veracyte shall submit to
Genzyme a (the “Veracyte Quarterly Net Revenue Report”) showing, with respect to
each Country in the Dedicated Promotion Only Territory:

 

(a)                                 Net Revenues, with breakouts of revenues
attributable to cytopathology versus molecular testing services, regional
breakouts;

 

(b)                                 the amount billed and the amount reimbursed
for each claim, and the payor associated with each such claim; and

 

(c)                                  the calculation of the DPO Promotion Fees
or LC Promotion Fees, as applicable, due to Genzyme pursuant to Section 6.1.

 

Any such Veracyte Quarterly Net Revenue Report shall be treated as Confidential
Information of Veracyte in accordance with Section 7 hereof.

 

6.3                               Invoicing and Payment.  Invoicing shall take
place on a quarterly basis.  Each invoice shall be based on the data contained
in the Genzyme Quarterly Net Revenue Reports received by Veracyte and the
Veracyte Quarterly Net Revenue Reports received by

 

30

--------------------------------------------------------------------------------


 

Genzyme in accordance with Section 6.2 above and payment shall be due not more
than thirty (30) calendar days from the date of invoice and may be made in the
form of a wire transfer.  With respect to invoices for assistance and support
provided by one party to the other party at such other party’s expense pursuant
to the terms and conditions of this Agreement, payment shall be due within
thirty (30) calendar days after receipt of a reasonably detailed invoice for
such assistance and support.

 

6.4                               Annual Reconciliation.

 

6.4.1                     The Genzyme Quarterly Net Revenue Report for the
fourth quarter of each calendar year shall contain an annual reconciliation
indicating the difference, if any, between the annual CS Royalty (calculated on
the basis of the Net Revenue reported for the entire calendar year) and the sum
of all quarterly CS Royalties (calculated on the basis of the Net Revenue
reported per calendar quarter).  In case of a difference, the relevant amount
shall be settled in Veracyte’s invoice for the fourth quarter of the relevant
calendar year.

 

6.4.2                     The Veracyte Quarterly Net Revenue Report for the
fourth quarter of each calendar year shall contain an annual reconciliation
indicating the difference, if any, between the annual DPO Promotion Fees and LC
Promotion Fees (calculated on the basis of the Net Revenue reported for the
entire calendar year) and the sum of all quarterly DPO Promotion Fees and LC
Promotion Fees (calculated on the basis of the Net Revenue reported per calendar
quarter).  In case of a difference, the relevant amount shall be settled in
Genzyme’s invoice for the fourth quarter of the relevant calendar year.

 

SECTION 7 - CONFIDENTIALITY

 

7.1                               Non-Disclosure and Non-Use of Confidential
Information.  All Confidential Information shall remain the exclusive property
of the Disclosing Party during the Term of this Agreement and thereafter.  The
Receiving Party shall disclose such Confidential Information only to those of
its (and its Affiliates’) agents, advisors, consultants and employees to whom it
is necessary in order to carry out their duties hereunder as limited by the
terms and conditions of this Agreement.  During the Term of this Agreement and
thereafter, all of the Disclosing Party’s Confidential Information shall be
maintained in strict confidence by the Receiving Party’s agents and employees,
and shall not be used by the Receiving Party for any purpose other than in
connection with the Receiving Party’s performance of its duties under this
Agreement.  The Receiving Party shall, at its expense and at the Receiving
Party’s option, either return or destroy (and certify such destruction to the
Disclosing Party in a written instrument signed by an officer of the Receiving
Party) all Confidential Information of the Disclosing Party within sixty (60)
days after the expiration or termination of this Agreement; provided, however,
that the Receiving Party may retain one (1) copy of the Confidential Information
of the Disclosing Party for archival purposes.

 

31

--------------------------------------------------------------------------------


 

7.2                               Exceptions to Confidentiality Obligations. 
The limitations on use and disclosure set forth in Section 7.1 hereof shall not
apply to information which the Receiving Party can demonstrate:

 

7.2.1                     was in the public domain at the time of disclosure
without breach of this Agreement by the Receiving Party;

 

7.2.2                     was known to or contained in the records of the
Receiving Party from a source other than the Disclosing Party at the time of
disclosure and can be so demonstrated by written records of the Receiving Party;

 

7.2.3                     was independently developed by the Receiving Party
without use of, reference to or reliance upon the Disclosing Party’s
Confidential Information and can be so demonstrated by written records of the
Receiving Party; or

 

7.2.4                     became known or was disclosed to the Receiving Party
without restriction on further disclosure from a third party source having the
right to make such disclosure.

 

7.3                               Disclosure Pursuant to Legal Obligation. 
Notwithstanding any other provision of this Agreement, disclosure of any portion
of the Disclosing Party’s Confidential Information shall not be prohibited to
the extent that it is required to (i) comply with applicable law, order or
regulation of a governmental agency or a court of competent jurisdiction,
(ii) to comply with any governmental agency for purposes of obtaining Marketing
Authorization for the Test, or (iii) as necessary to establish the rights of
either party under this Agreement, provided in either case that the Receiving
Party shall (A) provide to the Disclosing Party prompt written notice of the
existence, terms and circumstances of such required disclosure with at least
sufficient detail to enable such Disclosing Party to seek a protective order or
otherwise prevent or limit the extent of such disclosure, (B) consult with the
Disclosing Party on the advisability of taking legally available steps to resist
or narrow such disclosure, (C) take all reasonable and lawful actions to obtain
confidential treatment for such disclosure and (D) thereafter disclose only such
Confidential Information as is reasonably necessary under the circumstances. 
Each of the parties agrees that the foregoing exceptions are to be narrowly
construed and that its obligations (and those of its representatives) under this
Section 7 are released solely with respect to those specific portions of the
Disclosing Party’s Confidential Information that fall within the foregoing
exceptions and not with respect to related portions.

 

7.4                               Disclosure to Prospective Investors. 
Notwithstanding any other provision of this Agreement, Veracyte may disclose
Confidential Information, including the terms of this Agreement, to current and
prospective investors in Veracyte, provided any such recipients are bound by
confidentiality and non-use provisions no less restrictive than those contained
in this Section 7.

 

SECTION 8 - INFRINGEMENT AND LITIGATION

 

8.1                               Infringement.  If either party reasonably
believes or learns that a third party is infringing or misappropriating Veracyte
Intellectual Property in a Country in which the Test is

 

32

--------------------------------------------------------------------------------


 

being made, used, sold, offered for sale and/or imported, that party shall give
the other party prompt written notice of its belief and documentation supporting
its belief.  The parties shall use good faith efforts to coordinate and
cooperate in any action, negotiation, or settlement of the alleged infringement.

 

8.2                               Litigation.  If Genzyme reasonably believes
that there is infringement of any Veracyte Owned Intellectual Property by a
third party and Genzyme submits documentary support of such activity to
Veracyte, then Veracyte, acting at its own expense and for its own account,
shall have the right, but not the obligation, to enforce the Veracyte Owned
Intellectual Property against such infringers, including bringing any legal
action for infringement and defending against any counter claims in such
action.  Genzyme shall provide to Veracyte, at Veracyte’s expense, such
assistance and cooperation as may reasonably be requested by Veracyte or
required in Veracyte’s action against such third party.  If Veracyte does not
initiate action to terminate any infringement of the Veracyte Owned Intellectual
Property within six (6) months after receiving such documentary support, or
earlier notifies Genzyme in writing that it does not intend to bring such
action, then Genzyme, upon receipt of consent from Veracyte, which consent shall
not unreasonably withheld, conditioned or delayed, may bring such suit regarding
infringement or misappropriation of such Veracyte Owned Intellectual Property in
a Country, acting in its own name or in the name of Veracyte, but for Genzyme’s
own account and at Genzyme’s own expense, any recovery to be for its own
account.  Veracyte hereby agrees to cooperate and be joined as a nominal party
plaintiff to such suit and shall render, at Genzyme’s expense, all reasonable
assistance and cooperation as may be reasonably necessary in such a suit. 
Notwithstanding the foregoing, Genzyme may not enter into any settlement,
consent judgment or other voluntary final disposition of such action which
adversely affects any Veracyte Owned Intellectual Property without the prior
written consent of Veracyte, which will not be unreasonably withheld,
conditioned or delayed.  Each party instituting any such infringement actions
shall, subject the foregoing, have the right to make all decisions regarding the
prosecution of any such action and shall keep the other party reasonably
informed as to the status of such action.  It is understood and agreed that the
provisions of this Section 8.2 shall only apply to Veracyte Owned Intellectual
Property that Veracyte or its Affiliates have the right to enforce (by virtue of
ownership, license terms, or otherwise).

 

8.3                               Licenses.  If a third party license is
required in order that the activities required pursuant to this Agreement do not
infringe a third party’s Intellectual Property Rights, then Veracyte, at
Veracyte’s expense and acting in its own name, shall negotiate with such third
party and use Commercially Reasonable Efforts to obtain such a license.  Genzyme
shall give to Veracyte, at Veracyte’s sole expense, such assistance as may
reasonably be requested by Veracyte in connection with Veracyte’s negotiation
with such third party, subject to the availability of such resources.

 

8.4                               Notification.  In the event that either party
receives notification of any alleged or actual infringement from a third party,
that party shall provide the other party with a copy of such notification within
five (5) business days after its receipt of the notification.

 

33

--------------------------------------------------------------------------------


 

SECTION 9 - REPRESENTATIONS AND WARRANTIES

 

9.1                               Veracyte represents and warrants to Genzyme
that as of the Effective Date:

 

9.1.1                     Veracyte and its Affiliates exclusively owns or
controls the Veracyte Owned Intellectual Property and has the right to license
or sublicense to Genzyme and its Affiliates all Veracyte Intellectual Property
licensed hereunder, that such rights to such Veracyte Intellectual Property have
been validly granted to Genzyme and its Affiliates, and that the granting of
such rights to Genzyme and its Affiliates does not require the consent of a
third party in accordance with the terms of this Agreement;

 

9.1.2                     (a) there are no claims, judgments or settlements
against or owed by Veracyte or its Affiliates, or to the best of its knowledge,
any pending or threatened claims or litigation relating to the Veracyte Owned
Intellectual Property, the Test or the Ad/Prom Material used by Veracyte prior
to the Effective Date; (b) to the best of its knowledge, there are no claims,
judgments or settlements against or owed by Veracyte or its Affiliates relating
to any other Veracyte Intellectual Property and (c) to the best of its
knowledge, there are no pending or threatened claims or litigation relating to
other Veracyte Intellectual Property that to the knowledge of Veracyte would
have a material adverse effect on the Test, Veracyte, or the ability of the
parties to perform under of this Agreement;

 

9.1.3                     to the best of Veracyte’s knowledge, there are no
third party patent, patent application or other third party Intellectual
Property Rights that would be infringed by making, using, or selling the Test;

 

9.1.4                     to the best of Veracyte’s knowledge, (a) there is no
infringement or misappropriation by a third party of the Veracyte Owned
Intellectual Property and/or the Test and (b) there is no misappropriation by a
third party of other Veracyte Intellectual Property that to the knowledge of
Veracyte would have a material adverse effect on the Test, Veracyte, or the
ability of the parties to perform under of this Agreement;

 

9.1.5                     Veracyte has the full right, power and authority and
legal capacity to enter into this Agreement and to grant the rights and licenses
granted under Section 2 hereof and the execution, delivery and performance of
this Agreement by Veracyte does not conflict with, or constitute a breach of or
under, any order, judgment, agreement or instrument to which Veracyte is a
party;

 

9.1.6                     Veracyte is a duly organized and validly existing
corporation under the laws of its jurisdiction of incorporation;

 

9.1.7                     Veracyte (and any third party laboratories and other
subcontractors used by Veracyte) has all necessary licenses, permits and
certifications under all applicable laws, regulations, codes, and standards
determined by any governmental authority or Regulatory Authority (including
without limitation CLIA and similar state laws, as well as all generally
applicable industry standards

 

34

--------------------------------------------------------------------------------


 

whether the same are regional, national or international), to use, make and
commercialize Afirma in the Territories;

 

9.1.8                     neither Veracyte nor any of its Affiliates has granted
any right or license to any third party relating to the Veracyte Owned
Intellectual Property and/or the Test that would conflict with the rights
granted to Genzyme and its Affiliates under this Agreement; and

 

9.1.9                     Exhibit C hereto includes all patents or patent
applications of Veracyte that are included in the Veracyte Owned Intellectual
Property that are in existence or filed as of the Effective Date (other than
foreign counterparts).

 

9.2                               No Conflicting Obligations.  Each party
represents and warrants that the execution of this Agreement and the performance
of its obligations hereunder will not conflict with, result in the breach of, or
constitute a default under, any agreement to which it, its officers, directors,
agents or employees are parties, or by which it, its officers, directors, agents
or employees are or may be bound.

 

9.3                               Compliance with Applicable Laws.  Each party
represents and warrants that in the performance of its obligations under this
Agreement it shall comply with all applicable laws, regulations, codes, and
standards determined by any governmental authority or Regulatory Authority, as
well as all generally applicable industry standards whether the same are
regional, national or international.

 

9.4                               Ad/Prom Materials and Training Materials. 
Veracyte hereby represents and warrants to Genzyme that all Ad/Prom Materials
and training materials used by Veracyte as of the Effective Date in connection
with the Test comply, and all Ad/Prom Materials and training materials to be
created and developed by Veracyte pursuant to Sections 3.5.1 and 4.3 hereof will
comply, with all applicable laws, regulations, codes and standards determined by
any governmental authority or Regulatory Authority, as well as all generally
applicable industry standards whether the same are regional, national or
international.

 

9.5                               FCPA.

 

9.5.1                     Each party represents and warrants that it:

 

(a)                                 is aware of the terms of the U.S. Foreign
Corrupt Practices Act (“FCPA”); and

 

(b)                                 is not an officer or agent of a governmental
authority or regulatory authority within the Territories.

 

9.5.2                     In performing its obligations under this Agreement,
each party shall refrain from any violation of the FCPA.  Without limiting the
generality of the foregoing, neither party shall pay money or provide any other
thing of value to any foreign officials in violation of the FCPA or any other
statute or regulation in a Territory.

 

35

--------------------------------------------------------------------------------


 

9.6                               Performance Standards.

 

9.6.1                     Each party represents and warrants that all activities
and obligations performed under this Agreement will be performed by it and its
Affiliates (i) in a professional and workmanlike manner, (ii) by appropriately
qualified individuals who are licensed in accordance with applicable laws and
regulations in the country in which they are performed, (iii) at an
appropriately qualified and licensed laboratory facility, and (iv) in accordance
with the standard of care and best industry practices in the country in which
they are performed.

 

9.6.2                     Veracyte represents and warrants that neither Veracyte
nor its Affiliates (to the extent its Affiliates are performing services related
to the Test), nor any of their respective employees or agents performing
services related to Test in connection with this Agreement, has been:
(i) convicted of an offense related to any federal or state health care program;
(ii) debarred under the Federal Food, Drug and Cosmetic Act; or (iii) excluded
or is otherwise ineligible for federal or state health care program
participation.  No convicted, debarred, excluded or ineligible person will in
the future be employed by Veracyte or its Affiliates, to their knowledge, in
connection with any of its obligations under this Agreement.  If Veracyte
becomes aware that Veracyte or its Affiliates performing services related to the
Test or any person employed or contracted by Veracyte or its Affiliates in
connection with this Agreement has become or is in the process of being
convicted, debarred, excluded or otherwise rendered ineligible for federal or
state health care program participation, Veracyte shall so notify Genzyme in
writing.

 

9.6.3                     Genzyme represents and warrants that neither Genzyme
nor its Affiliates (to the extent its Affiliates either employ sales and
marketing personnel used to promote, market or detail any Thyrogen or the Test
or otherwise perform services hereunder), nor any employee or agent of Genzyme
or such Affiliates marketing, promoting, or detailing the Test in connection
with this Agreement, has been: (i) convicted of an offense related to any
federal or state health care program; (ii) debarred under the Federal Food, Drug
and Cosmetic Act; or (iii) excluded or is otherwise ineligible for federal or
state health care program participation.  No convicted, debarred, excluded or
ineligible person will in the future be employed by Genzyme or its Affiliates,
to their knowledge, in connection with any of its obligations under this
Agreement.  If Genzyme becomes aware that Genzyme its Affiliates mentioned above
or any person employed or contracted by Genzyme or such Affiliates in connection
with this Agreement has become or is in the process of being convicted,
debarred, excluded or otherwise rendered ineligible for federal or state health
care program participation, Genzyme shall so notify Veracyte in writing.

 

9.7                               Genzyme represents and warrants to Veracyte
that as of the Effective Date:

 

9.7.1                     Genzyme has the full right, power and authority and
legal capacity to enter into this Agreement;

 

36

--------------------------------------------------------------------------------


 

9.7.2                     the execution, delivery and performance of this
Agreement by Genzyme does not conflict with, or constitute a breach of or under,
any order, judgment, agreement or instrument to which Genzyme is a party; and

 

9.7.3                     Genzyme or its Affiliates directly employs a direct
sales force in each Country, with respect to Thyrogen such sales force operates
with all necessary licenses, permits and certifications under all applicable
laws, regulations, codes, and standards determined by any applicable
governmental authority or Regulatory Authority as of the Effective Date.

 

9.8                               EXCEPT AS EXPRESSLY STATED IN THIS SECTION 9,
ALL OTHER WARRANTIES, CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING A WARRANTY AS TO THE QUALITY OR FITNESS FOR
ANY PARTICULAR PURPOSE OF THE TEST, ARE HEREBY EXCLUDED.

 

SECTION 10 - INDEMNIFICATION AND LIMITATION OF LIABILITY

 

10.1                        Indemnification by Veracyte.

 

10.1.1              Veracyte shall defend, indemnify and hold Genzyme, its
Affiliates and their respective officers, directors and employees harmless from
and against any liabilities, charges, costs, or expenses, including reasonable
attorneys’ fees and settlement payments (collectively, “Liabilities”) that arise
from any claim, lawsuit or other action by a third party resulting from (i) the
promotion, marketing or detailing of the Test by Veracyte or its Affiliates,
(ii) the safety or effectiveness of the Test and/or the research, development,
manufacture, commercialization, distribution, promotion, marketing, detailing or
importation of the Test by Veracyte or its Affiliates, (iii) performance of the
Test including, without limitation, the reporting of test results to physicians
or patients, (iv) a breach by Veracyte of its covenants or the terms and
conditions of this Agreement or any negligence or misconduct of Veracyte or its
Affiliates or their respective employees, agents or subcontractors, (v) the
infringement or other violation of any third party trademarks with respect to
the use by Genzyme of the Veracyte Trademarks in accordance with the terms and
conditions of this Agreement, (vi) an inaccuracy of any of Veracyte’s
representations and warranties under this Agreement, (vii) an actual or alleged
infringement of a patent, trademark or other Intellectual Property Right of a
third party, (viii) the non-conformance of Collection Kits supplied to Genzyme
pursuant to this Agreement with Veracyte’s standard warranty or any other
warranty that Genzyme may be unable to disclaim as a matter of local law or
(ix) product liability claims arising out of Genzyme’s distribution of
Collection Kits in the Comprehensive Services Territory.  The foregoing
obligations shall not apply to the extent that such Liabilities result from any
gross negligence or willful misconduct of Genzyme or its Affiliates.

 

10.1.2              Genzyme shall promptly notify Veracyte of any liability in
respect of which Genzyme intends to claim such indemnification, and Veracyte
shall assume and

 

37

--------------------------------------------------------------------------------


 

have exclusive control over the defense thereof with counsel selected by
Veracyte; provided, however, that Genzyme shall have the right to fully
participate in any such action or proceeding and to retain its own counsel, at
its own expense, if representation of Genzyme by the counsel retained by
Veracyte would be inappropriate under applicable standards of professional
conduct due to actual or potential differing interests between Genzyme and
Veracyte or any other party represented by such counsel in such proceedings. 
The failure to deliver notice to Veracyte within a reasonable time after the
commencement of such action shall relieve Veracyte of its indemnification
obligations hereunder only to the extent such failure is prejudicial to
Veracyte’s ability to defend such action.

 

10.2                        Indemnification by Genzyme.

 

10.2.1              Genzyme shall defend, indemnify and hold Veracyte, its
Affiliates and their respective officers, directors and employees harmless from
and against any Liabilities that arise from any claim, lawsuit or other action
by a third party resulting from (i) the promotion, marketing or detailing of the
Test by Genzyme or its Affiliates, (ii) a breach by Genzyme of its covenants or
the terms and conditions of this Agreement or any negligence or misconduct of
Genzyme or its Affiliates or their respective employees, agents or
subcontractors, (iii) an inaccuracy of any of Genzyme’s representations and
warranties under this Agreement or (iv) the infringement or other violation of
any third party trademarks with respect to the use by Veracyte of the Genzyme
Trademarks in accordance with the terms and conditions of this Agreement.  The
foregoing obligations shall not apply to the extent that such Liabilities result
from the gross negligence or willful misconduct of Veracyte or its Affiliates. 
For the avoidance of doubt, Genzyme will not indemnify Veracyte and its
Affiliates for any Liabilities resulting from an actual or alleged infringement
of a patent, trademark or other Intellectual Property Right of a third party
related to making, using or processing the Test.

 

10.2.2              Veracyte shall promptly notify Genzyme of any liability in
respect of which Veracyte intends to claim such indemnification, and Genzyme
shall assume and have exclusive control over the defense thereof with counsel
selected by Genzyme; provided, however, that Veracyte shall have the right to
fully participate in any such action or proceeding and to retain its own
counsel, at its own expense, if representation of Veracyte by the counsel
retained by Genzyme would be inappropriate under applicable standards of
professional conduct due to actual or potential differing interests between
Veracyte and Genzyme or any other party represented by such counsel in such
proceedings.  The failure to deliver notice to Genzyme within a reasonable time
after the commencement of such action shall relieve Genzyme of its
indemnification obligations hereunder only to the extent such failure is
prejudicial to Genzyme’s ability to defend such action.

 

38

--------------------------------------------------------------------------------

 

10.3                        Limitation of Liability.

 

10.3.1              Neither party shall be liable to the other party for any
special, incidental, indirect or consequential damages including, but not
limited to, loss of profit, loss of savings, loss of business, loss or
contracts, whether arising from negligence, breach of contract or in any other
way.

 

10.3.2              The limitations set forth in Section 10.3.1 shall not apply
with respect to the liability of either party for death, material personal
injury or property damage, which has been determined by a court of final
adjudication to have been proximately caused by the gross negligence or willful
misconduct of such party or its Affiliates.

 

10.4                        Insurance.

 

10.4.1              Each party possesses and will maintain commercially
reasonable amounts of insurance from a reputable insurance carrier (or by means
of self-insurance) sufficient to cover its risks under this Agreement.

 

10.4.2              For the avoidance of doubt, Veracyte is required to maintain
an active insurance policy covering general commercial liability, contractual
liability, personal and advertising injury, errors and omissions, and product
liability claims, with limits of not less than $10,000,000 (ten million dollars)
per occurrence and $10,000,000 (ten million dollars) aggregate.  Veracyte shall
name Genzyme as an “additional insured” and provide Genzyme with a certificate
of insurance promptly upon Genzyme’s request.

 

10.4.3              For the avoidance of doubt, Genzyme is required to maintain
an active insurance policy covering general commercial liability, contractual
liability, personal and advertising injury, errors and omissions, and product
liability claims, with limits of not less than $10,000,000 (ten million dollars)
per occurrence and $10,000,000 (ten million dollars) aggregate.  Genzyme shall
name Veracyte as an “additional insured” and provide Veracyte with a certificate
of insurance promptly upon Veracyte’s request.

 

SECTION 11 - TERM AND TERMINATION

 

11.1                        Term.  This Agreement shall commence on the
Effective Date and shall continue in force for a period of five (5) years (the
“Initial Term”).  Upon expiry of the Initial Term, this Agreement shall
terminate without any notice of termination being required, unless the parties
agree in writing to extend the Agreement for an additional period to be agreed
upon in writing by the parties (the “Extended Term”). At least six (6) months
prior to expiry of the Initial Term, the parties will discuss the desirability
of an Extended Term.

 

11.2                        Termination for Breach.  Without prejudice to the
rights and remedies of Veracyte and Genzyme under this Agreement, either party
may terminate this Agreement immediately by written notice to the other party if
the other party either commits a breach of this Agreement or otherwise defaults
in the performance of any of its duties or obligations

 

39

--------------------------------------------------------------------------------


 

under this Agreement and such breach is not caused by a force majeure (as
described in Section 12.3) and (i) such breach or default is material and curing
such breach or default is temporarily or permanently impossible, or (ii) in all
other cases if the breach is not remedied within thirty (30) days after receipt
of written notice of termination pursuant to this Section 11.2.

 

11.3                        Termination for Insolvency.  Either party may
terminate this Agreement effective immediately by written notice to the other
party if the other party:

 

(a)                                 becomes insolvent, or has filed a request to
be declared insolvent, or has been granted moratorium on payment;

 

(b)                                 makes an assignment for the benefit of
creditors;

 

(c)                                  ceases to do business;

 

(d)                                 commences any dissolution, liquidation or
winding up; or

 

(e)                                  has a receiver, trustee administrator or
examiner or liquidator appointed over all or a substantial part of its assets.

 

11.4                        Termination Upon Change of Control.  Either party
will have the right to immediately terminate this Agreement by written notice to
the other party in the event of a Change of Control of the other party.  A party
shall provide notice to the other party not less than sixty (60) days prior to
its proposed Change of Control; provided, however, that if the party undergoing
the Change of Control is advised by its legal counsel that it is precluded from
providing the other party with this prior notice under applicable laws or
regulations, then the party undergoing the Change of Control shall deliver such
notice immediately after consummation of the Change of Control.  The above
notice shall contain the following information regarding the person or entity
that will assume control:

 

(a)                                 the name and legal composition of the person
or entity;

 

(b)                                 financial information regarding such person
or entity; and

 

(c)                                  a general description of the transfer
transaction.

 

In addition, the party that is subject to the Change of Control shall provide
the other party with such other information as may be reasonably requested by
that party after the receipt of such notice.

 

11.5                        Termination for Convenience.  Except as may be
provided otherwise in Exhibit A, beginning on the third (3rd) anniversary of the
Effective Date, either party will have the right to terminate this Agreement on
a Country-by-Country basis without cause: (i) by giving the other party six
(6) months prior written notice and (ii) if such termination is by Veracyte, by
paying the termination fee, if any, provided in Exhibit A.  For the purposes of
clarity, it is the understanding of the parties that during the notice period
described

 

40

--------------------------------------------------------------------------------


 

above, the rights and obligations of the parties shall continue in full force
and effect until the applicable date of termination of the Agreement.

 

11.6                        Termination by Genzyme on a Country-by-Country Basis
for Regulatory Action.

 

11.6.1              Within sixty (60) days following the occurrence of a Country
Regulatory Event, Genzyme may provide Veracyte with written notice of such
Country Regulatory Event (a “CRE Notice”).  Such CRE Notice shall provide
details regarding the event that constitutes a Country Regulatory Event, the
date of such occurrence and the basis for why any Country Regulatory Event could
constitute a Qualified Country Regulatory Event.  Upon the receipt of a CRE
Notice, Veracyte will have six (6) months to work in good faith to resolve,
cure, or abate such Country Regulatory Event to the reasonable satisfaction of
Genzyme.  If Veracyte is unable to resolve, cure or abate such Country
Regulatory Event during such six (6) month period and such Country Regulatory
Event constitutes a Qualified Country Regulatory Event, then Genzyme will have
the right, no later than eight (8) months following the occurrence of such a
Qualified Country Regulatory Event, to terminate any further rights and
obligations under this Agreement with regards to such Country, with thirty (30)
days prior written notice to Veracyte (a “Country Regulatory Termination”).

 

11.6.2              For the purposes of clarity, it is the understanding of the
parties that during any notice period described above prior to the effective
date of a Country Regulatory Termination, the rights and obligations of the
parties shall continue in full force and effect until the applicable date of
termination rights and obligations regarding such Country.

 

11.6.3              If Genzyme elects to exercise such Country Regulatory
Termination right with regards to a Country, no further CS Royalties, DPO
Promotion Fees or LC Promotion Fees, as applicable, will be payable for Net
Revenues achieved in such Country after the effective date of the Country
Regulatory Termination for such Country.

 

11.6.4              Any Country for which Genzyme terminates its rights and
obligations pursuant to this Section 11.6 shall be automatically become a
Removed Country as of the effective date of such termination.

 

11.6.5              For purposes of this Section 11.6:

 

(a)                                 “Country Regulatory Event” shall mean, with
respect to any Country, the occurrence of any of the following: (1) any
Regulatory Authority in that Country pursuing an enforcement action (i) against
Veracyte or its Affiliates (to the extent that such Affiliates are offering the
Test pursuant this Agreement in such Country) that impacts the ability to
commercialize the Test or (ii) directly related to the Test; or (2) any
Regulatory Authority in that Country issuing a warning letter (i) against
Veracyte or its Affiliates (to the extent that such Affiliates are providing
services to

 

41

--------------------------------------------------------------------------------


 

Genzyme pursuant to this Agreement in such Country) that impacts the ability to
commercialize the Test or (ii) directly related to the Test; and

 

(b)                                 “Qualified Country Regulatory Event” shall
mean a Country Regulatory Event that both (a) materially and adversely affects
the ability of the parties to commercialize the Test in the Country where the
Country Regulatory Event occurs, and (b) leads to the actual average monthly
volume of FNAs received by Veracyte for the Test in such Country during the six
(6) months following the date of the occurrence of the Country Regulatory Event
being at least fifty percent (50%) less than the average monthly volume for the
six (6) months prior to such date.

 

11.7                        Termination by Veracyte on a Country-by-Country
Basis for Failure to Maintain Sales Force.  In addition to any other remedies
that may be available to Veracyte, if at any time (a) following twelve (12)
months after Veracyte or Genzyme receives reimbursement from payers covering
about twenty percent (20%) of the County’s population and any required Marketing
Authorization for the Test in a Country, should Genzyme fail to use its
Commercially Reasonable Efforts to (i) if such Country is in the Comprehensive
Services Territory, market, promote, detail and sell the Test in any such
Country as provided herein (other than due to a force majeure event, a recall,
or a supply shortage) or (ii) if such Country is in the Dedicated Promotion Only
Territory, market, promote and detail the Test in any such Country as provided
herein (other than due to a force majeure event, a recall, or a supply
shortage), or (b) following the Effective Date, should Genzyme fail to continue
to employ a direct sales force in any Country, then, in either case, Veracyte
will have the right to deliver a notice to Genzyme (a “Country Removal
Notice”).  Such Country Removal Notice shall identify the Country (or Countries)
where Veracyte reasonably believes in good faith that Genzyme failed to use its
Commercially Reasonable Efforts to market, promote, detail and, if applicable,
sell the Test or fail to continue to employ a direct sales force including
sufficient detail for Genzyme to understand and attempt to cure its failure to
perform and any information regarding the market opportunity in such Country. 
Within one hundred twenty (120) business days following receipt of such Country
Removal Notice, if Genzyme (i) has failed to undertake in good faith its
obligations to use its Commercially Reasonable Efforts to market, promote,
detail and, if applicable, sell the Test in the Country that is subject of such
Country Removal Notice, and (ii) such failure is not due primarily to any breach
of this Agreement by Veracyte, then such Country shall be a Removed Country. 
For purposes of clarity, Genzyme will not be owed any additional DPO Promotion
Fees and Veracyte will not be owed any additional CS Royalties with regard to
such Removed Country based on Net Revenue recognized from such Country on and
after the date such Country becomes a Removed Country.

 

11.8                        Effects of Expiration or Termination.

 

11.8.1              Notwithstanding anything to the contrary in this or any
other agreement between the parties, all rights and obligations of the parties
set forth herein that expressly or by their nature survive expiration or
termination of this Agreement (or survive termination of the rights and
obligations with regards to a particular Country

 

42

--------------------------------------------------------------------------------


 

under this Agreement) (including without limitation Sections 1, 3.4, 3.6.1 (last
sentence), 3.7, 6.2, 6.3, 7, 9.8, 10, 11.8, and 12) shall continue in full force
and effect subsequent to and notwithstanding the expiration or termination of
this Agreement until they are satisfied or by their nature expired and shall
bind the parties and their legal representatives, successors, and permitted
assigns.

 

11.8.2              Expiration or termination of this Agreement for any reason
shall be without prejudice to the rights and remedies of either party with
respect to any antecedent breach of any of the provisions of this Agreement.

 

11.8.3              Upon termination of this Agreement, Genzyme shall cooperate
in good faith with Veracyte or its designee in transitioning all customer
support, promotional and other activities and responsibilities for the Test in
the Territories, as set forth hereunder, to Veracyte or its designee as
requested by Veracyte.  The parties agree to cause such transition to occur as
quickly as practicable after the effective date of such termination.  After
expiration or termination of this Agreement, Veracyte shall retain the right to
use any training materials and Ad/Prom Materials related to the Test developed
during the Term; provided, however, that Veracyte shall have no further right to
use Genzyme’s name or Trademarks.

 

11.9                        Dispute Resolution.  In the event of any dispute
arising between the parties relating to, arising out of, or in any way connected
with this Agreement or any term or condition hereof, or the performance by
either party of its obligations hereunder, such dispute shall be referred to the
Steering Committee and the parties shall follow the dispute resolution
procedures set forth in Section 5.3 hereof.

 

SECTION 12 - MISCELLANEOUS PROVISIONS

 

12.1                        Independent Status of the Parties.  Veracyte and
Genzyme are independent entities each acting in its own name of for its own
account.  Without explicit prior written authorization, neither party shall have
the authority to bind, commit or incur any liability on behalf of the other
party or to otherwise act in any way as an agency, representative or partner of
the other party.

 

12.2                        Assignment.  This Agreement shall not be assigned or
otherwise transferred by either party without the prior written consent of the
other party; provided, however, that either party may assign this Agreement to
any of its Affiliates or to a successor to the portion of its business related
to this Agreement (whether by merger, a sale or transfer of all or substantially
all of its assets relating to this Agreement, a sale of its capital stock, or
otherwise), including, in the case of Genzyme, the transfer to an Affiliate of
the entire sales and marketing organization used to promote, market and detail
Thyrogen.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

12.3                        Force Majeure.  The performance of either party
under this Agreement may be suspended to the extent and for the period of time
that such party is prevented or delayed from fulfilling its obligations due to
causes beyond its reasonable control (including, without

 

43

--------------------------------------------------------------------------------


 

limitation, acts of God, acts of civil or military authority including
governmental priorities, strikes or other labor disturbances, fires, floods,
epidemics, wars, terrorism, or riots); provided, however, that the
non-performing party uses Commercially Reasonable Efforts to avoid or remove
such causes of non-performance and continues performance hereunder with
reasonable dispatch as soon as such causes are removed.  After thirty (30)
consecutive calendar days of suspension on the part of one party, the other
party may, at its sole discretion, terminate this Agreement without further
liability.

 

12.4                        Severability.  To the extent any clause, term or
provision of this Agreement shall be judged to be invalid or unenforceable for
any reason whatsoever, such invalidity or unenforceability shall not affect the
validity or enforceability of the balance of such clause, term or provision or
any other clause, term or provision hereof.  The remaining provisions of this
Agreement will remain binding and enforceable, and shall be interpreted so as
best to reasonably effect the intent of the parties.  The parties further agree
that any such invalid or unenforceable provisions will be deemed replaced with
valid and enforceable provisions that achieve, to the extent possible, the
business purposes and intent of such invalid and unenforceable provisions.

 

12.5                        Governing Law and Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the state of
New York, including all matters of construction, validity, performance and
enforcement.

 

12.6                        Relationship of Parties.  The parties hereto are
acting and performing as independent contractors, and nothing in this Agreement
creates the relationship of partnership, joint venture, sales agency or
principal and agent.  Neither party is the agent of the other, and neither party
may hold itself out as such to any other person.  All financial obligations
associated with each party’s business shall be the sole responsibility of such
party.

 

12.7                        Public Announcements.  The form and content of any
public announcement to be made by one party regarding the execution or existence
of this Agreement, or the subject matter contained herein, shall be subject to
the prior written consent of the other party (which consent shall not be
unreasonably withheld, delayed or conditioned), except as may be required by
applicable law (including, without limitation, disclosure requirements of the
SEC, NYSE, or any other stock exchange or NASDAQ), in which case the party
making the disclosure shall give the other party reasonable advance notice and
review of any such disclosure.  Following the dissemination of such initial
public announcement, neither party (nor any of their Affiliates) shall issue any
press release or make any public announcement with respect to this Agreement and
the transactions contemplated hereby without prior consultation with the other
party, except as may be required by applicable law upon the advice of counsel. 
Each party shall provide the other party with a reasonable opportunity to review
the release or other public announcement prior to disclosure.  Notwithstanding
the foregoing, each the parties may each disclose to third parties the
information contained in any press release that was previously approved by both
of the parties without the need for further approval by the other party.

 

12.8                        No Implied Licenses.  Each of the parties hereby
acknowledges and agrees that, except as otherwise explicitly provided in this
Agreement, it does not have, assert or acquire any

 

44

--------------------------------------------------------------------------------


 

right, title or interest in or to any Intellectual Property Rights or other
proprietary rights of the other party or its Affiliates by entering into this
Agreement.

 

12.9                        Notices.  All notices hereunder shall be delivered
as follows: (a) personally; (b) by facsimile and confirmed by either first class
mail (postage prepaid) or overnight courier service; (c) by registered or
certified mail (postage prepaid); or (d) by overnight courier service, to the
following addresses of the respective parties:

 

If to Genzyme:

With a copy to:

 

 

Genzyme Corporation

Genzyme Corporation

500 Kendall Street

500 Kendall Street

Cambridge, MA 02142

Cambridge, MA 02142

Attention: General Manager, Endocrine Business

Attention: General Counsel

Facsimile: (617) 761-8667

Facsimile: (617) 252-7553

 

If to Veracyte:

With copy to:

 

 

Veracyte, Inc.

Veracyte, Inc.

7000 Shoreline Court, Suite 250

7000 Shoreline Court, Suite 250

South San Francisco, CA 94080

South San Francisco, CA 94080

Attention: Chief Executive Officer

Attention: General Counsel

Facsimile: (650) 243-6301

Facsimile: (650) 243-6301

 

Notices shall be effective upon receipt if personally delivered or delivered by
facsimile and confirmed by first class mail, on the third business day following
the date of registered or certified mailing, or on the first business day
following the date of delivery to the overnight courier.  A party may change its
address listed above by written notice to the other party.

 

12.10                 Exchange Controls.  All payments due hereunder shall be
paid in United States dollars.  If at any time legal restrictions prevent the
prompt remittance of part or all payments with respect to any Country in which
the Test is sold, payment shall be made through such lawful means or methods as
the parties may determine in good faith.

 

12.11                 Entire Agreement.  This Agreement, together with the
Exhibits hereto, contains the entire understanding of the parties with respect
to the subject matter hereof.  All express or implied agreements and
understandings, either oral or written, heretofore made are expressly merged in
and made a part of this Agreement, including without limitation the Letter of
Agreement (including without limitation Exhibit A thereto) dated November 7,
2014 but excluding the Joint Defense Agreement dated as of January 28, 2011,
which shall continue in full force and effect in accordance with its terms. 
This Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by both parties hereto.  Each of the parties hereby
acknowledges that this Agreement is the

 

45

--------------------------------------------------------------------------------


 

result of mutual negotiation and therefore any ambiguity in their respective
terms shall not be construed against the drafting party.

 

12.12                 Headings.  The captions to the several Sections hereof are
not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Sections hereof.

 

12.13                 Waiver.  Except as expressly provided herein, the waiver
by either party hereto of any right hereunder or of any failure to perform or
any breach by the other party shall not be deemed a waiver of any other right
hereunder or of any other failure to perform or breach by said other party,
whether of a similar nature or otherwise, nor shall any singular or partial
exercise of such right preclude any further exercise thereof or the exercise of
any other such right.

 

12.14                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signature pages may be
exchanged by facsimile.

 

[Signature page to follow]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Veracyte and Genzyme have each caused this Agreement to be
executed by their respective duly authorized officers.

 

VERACYTE, INC.

 

GENZYME CORPORATION

 

 

 

 

 

 

/s/ Bonnie Anderson

 

/s/ David Meeker

Bonnie Anderson

 

David Meeker

Chief Executive Officer

 

Chief Executive Officer

 

 

 

Date: February 13, 2015

 

Date: February 13, 2015

 

[SIGNATURE PAGE TO EX-U.S. CO-PROMOTION AGREEMENT]

 

--------------------------------------------------------------------------------

 

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT A

 

Country Specific Terms

 

1.              Brazil

 

a.              Territory: Dedicated Promotion Only Territory

 

b.              Genzyme Activities: Genzyme will promote the Test through
current Thyrogen CSAs at the same call points as Thyrogen. Genzyme will provide
limited training.

 

c.               Veracyte Activities: Veracyte will be responsible for
performing the Test, managing clinical studies, billing and reimbursement.
Veracyte will cover expenses, including the cost of materials.

 

d.              Country Payment Rate: Veracyte will pay twenty-five percent
(25%) of Net Revenue over a five (5) year period commencing on January 1, 2015.

 

e.               Country Commitment Date: January 1, 2015.

 

f.                Account Management: Veracyte, either itself or through its
subcontractors, will be solely responsible for Healthcare Professional account
conversion and set-up, account management and account support.

 

g.               Sampling Program: Veracyte, either itself or through its
subcontractors, will manage and provide a sampling program for the Test in which
Veracyte will provide Collection Kits to Healthcare Professionals in accordance
with the Annual Commercial Plan.

 

h.              Sales Force: *** FTEs in Genzyme’s sales force.

 

i.                  Marketing Authorization: Genzyme will hold the ANVISA
registration for the Test in Brazil.

 

j.                 Termination Fee:  If, pursuant to Section 11.5, Veracyte
terminates this Agreement with respect to Brazil, and if Veracyte generates at
least one hundred (100) Afirma Gene Expression Classifier billable results
during the twelve (12) months immediately prior to the notice of termination,
then Veracyte will pay to Genzyme $300,000 if the termination takes place in the
fourth year of the agreement and $200,000 if the termination takes place in the
fifth year of the agreement.  Veracyte shall pay the termination fee within
sixty (60) days of the termination effective date.  If such billable Afirma Gene
Expression Classifier billable results have not been obtained, Veracyte shall
not be required to pay any termination fee to Genzyme.

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

2.              Singapore

 

a.              Territory: Dedicated Promotion Only Territory

 

b.              Genzyme Activities: Genzyme will promote the Test through
current Thyrogen CSAs at the same call points as Thyrogen in Singapore. Genzyme
will provide limited training.

 

c.               Veracyte Activities: Veracyte will be responsible for
performing the Test, managing clinical studies, billing and reimbursement.
Veracyte will cover expenses, including the cost of materials.

 

d.              Country Payment Rate: Veracyte will pay twenty-five percent
(25%) of Net Revenue over a five (5) year period for billable tests received
from Parkway clinics in Singapore, Malaysia, Thailand, Philippines, Vietnam,
Brunei, Myanmar, Cambodia or Indonesia commencing on January 1, 2015.

 

e.               Country Commitment Date: January 1, 2015.

 

f.                Account Management: Veracyte, either itself or through its
subcontractors, will be solely responsible for Healthcare Professional account
conversion and set-up, account management and account support.

 

g.               Sampling Program: Veracyte, either itself or through its
subcontractors, will manage and provide a sampling program for the Test in which
Veracyte will provide Collection Kits to Healthcare Professionals in accordance
with the Annual Commercial Plan.

 

h.              Sales Force: *** FTEs in Genzyme’s sales force.

 

i.                  Termination Fee:  None.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Trademarks

 

“Veracyte” and “Afirma” are registered Trademarks of Veracyte.

 

“Genzyme” and “Thyrogen” are registered Trademarks of Genzyme.

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT C

 

Veracyte Patents & Patent Applications (U.S.)

 

Application
Number

 

Application
Date

 

Publication Number

 

Publication
Date

 

Title

61/199,585

 

11/17/2008

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions of Molecular Profiling for Diagnosis of Cancer

61/270,812

 

7/13/2009

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions of Molecular Profiling for Diagnosis of Cancer

12/592,065

 

11/17/2009

 

US2010/0131432

 

5/27/2010

 

Methods and Compositions of Molecular Profiling for Disease Diagnostics

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

61/176,471

 

5/7/2009

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Diagnosis of Thyroid Conditions

13/318,751

 

11/3/2011

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Diagnosis of Thyroid Conditions

61/333,717

 

5/11/2010

 

Not Yet Available

 

Not Yet Available

 

Molecular Classification of Thyroid Nodules Using High-Dimensionality Genomic
Data

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

61/389,810

 

10/5/2010

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Diagnosing Conditions

13/105,756

 

5/11/2011

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Diagnosing Conditions

61/568,870

 

12/9/2011

 

Not Yet Available

 

Not Yet Available

 

Methods and Compositions for Classification of Samples

***

 

***

 

Not Yet Available

 

Not Yet Available

 

***

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Customer Support

 

1.              In each Country, Veracyte will provide reasonable first level
customer support to end users for the Test.

 

2.              In each Country, Veracyte will provide a dedicated phone line
for end users to call.  Opening hours of the hot line will be adapted for local
needs.  Call hours will be mutually determined.

 

Item

 

Description

Coverage Time

 

International : 8:00 AM to 5:00 PM (GMT+02:00) Mon- Thu office hours.

Service Language

 

Local languages in each Country

Recall time in during coverage time

 

Within 3 hours

Initial Response time

 

Within 24 hours

Number of incidents

 

Unlimited

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Pharmacovigilance

 

Veracyte will report Safety Information pertaining to the Subject Products in
accordance with the procedures described in this Exhibit E.  These procedures do
not restrict Genzyme’s ability to take any action it deems appropriate or
required under applicable law or regulations.

 

SECTION 1 - DEFINITIONS

 

1.1                               “Adverse Event” shall mean any untoward
medical occurrence in a patient or clinical investigation subject using a
Subject Product, whether or not related to the Subject Product.

 

1.2                               “Safety Information” shall mean all
information on the Subject Products relating to known or potential risks to
humans obtained or otherwise received from any source. This includes but is not
limited to:

 

(a)                                 any reported deaths of patients, Adverse
Events and incidents (see definitions below), irrespective of any suspected
causal relationship to the Subject Product;

 

(b)                                 any information (regardless of the fact
whether it is associated or not with an Adverse Event) regarding Misuse, Abuse,
medication errors, Overdose, lack of efficacy, Off-Label Use, potential
transmission of infectious agent via the Subject Product and Occupational
Exposure;

 

(i)                                     “Overdose” shall mean the administration
of a quantity of a medicinal product given per administration or cumulatively,
which is above the maximum recommended dose according to the authorized product
information.

 

(ii)                                  “Off-Label Use” shall mean situations
where the medicinal product is intentionally used for a medical purpose not in
accordance with the authorized product information.

 

(iii)                               “Misuse” shall mean situations where the
medicinal product is intentionally and inappropriately used not in accordance
with the authorized product information.

 

(iv)                              “Abuse” shall mean the persistent or sporadic,
intentional excessive use of a medicinal product, which is accompanied by
harmful physical or psychological effects.

 

(v)                                 “Occupational Exposure” shall mean the
exposure to a medicinal product, as a result of one’s professional or
non-professional occupation.

 

--------------------------------------------------------------------------------


 

(c)                                  any exposure of pregnancy to the Subject
Product via the mother, father or both;

 

(d)                                 any information related to studies initiated
by independent investigators (“IST”), e.g. also inclusive of awareness of:

 

(i)                                     study protocol amendments for safety
reasons or any other safety information related to IST;

 

(ii)                                  other changes to the conduct of the study,
its procedures or study documents for safety reasons; or

 

(iii)                               results of assessment of partial or complete
safety data or benefit-risk assessments or medical opinions related to an IST
regardless by whom (external to Genzyme) these assessments were performed or
medical opinions were given; and

 

(e)                                  any Safety Information associated with a
suspected or confirmed counterfeit Subject Product.

 

SECTION 2 — TRANSMISSION OF SAFETY INFORMATION AND FOLLOW-UP

 

2.1                               Veracyte shall transmit Safety Information in
or coming into its possession or control to Genzyme within twenty-four (24)
hours after receiving such information via e-mail. Veracyte shall provide the
following information: patient identifiers, reporter name and contact
information, the Subject Product(s) (drug, dose, route, date of administration),
and information regarding the Adverse Event to Genzyme by email in any of the
following forms: (i) CIOMS I, (ii) Med Watch, (iii) AE reporting form
(electronic or hardcopy) or (iv) any other form specifically agreed to between
Veracyte and Genzyme in writing. The communication shall be in English and all
such documents shall be in an electronic format that allows for “copy & paste”
of the Safety Information from the document into the Genzyme safety database.
Such communications should be directed from the relevant Veracyte contact person
indicated below, by specifying date of receipt and contact details from the
complainant (to allow Genzyme to follow up), to:

 

Email: cl-Partners-CPV@sanofi.com

 

Veracyte Contact Person:

Kevin Lenn

Kevin@veracyte.com

650-243-6330

 

2.2                               Veracyte will provide monthly listings of any
Safety Information received during the month from all sources and countries for
reconciliation purposes.  The reconciliation report will include both initial
and follow-up Safety Information and will include Veracyte’s report identifiers.
The reconciliation report format will be agreed by

 

--------------------------------------------------------------------------------


 

Genzyme. The report will include information which meets the criteria for Safety
Information as defined above in Section 1.

 

2.3                               Genzyme, as the holder of the Marketing
Authorization(s) for the Subject Product(s), shall be responsible for the
investigation and follow-up of Individual Case Safety Reports (“ICSRs”), for
submitting expedited and periodic safety reports to Regulatory Authorities in
accordance with applicable laws, and for responding to all local Regulatory
Authority’s queries.

 

SECTION 3 -  RECORDS

 

3.1                               VERACYTE shall establish and maintain:

 

(a)                                 adequate policies and Standard Operating
Procedures to ascertain compliance with the obligations towards the transmission
of Safety Information as stipulated under Section 2 above. Veracyte will
disclose any of such policies and/or Standard Operating Procedures to Genzyme
when requested; and

 

(b)                                 job descriptions and training records for
personnel having responsibilities in respect of the handling of Safety
Information for the Subject Products.

 

3.2                               Veracyte shall make the records as described
above in Section 3.1 available to Genzyme and to any third party designated by
Genzyme, and shall provide copies of these records to Genzyme and/or any third
party designated by it, within three (3) business days of receiving a request
for such records.

 

3.3                               Veracyte shall maintain the records as
described above in Section 3.1 for a period of at least three (3) years after
the expiration or termination of the Agreement, or such longer period as may be
required by law.

 

SECTION 4 — TRAINING

 

4.1                               Veracyte shall ensure training to its
personnel involved in the handling of Safety Information within a reasonable
period following the Effective Date, to ensure compliance with the procedures
contained in this Exhibit E.  Veracyte agrees to ensure that all relevant
members of their staff are adequately kept informed on the processes for the
handling of Safety Information, as defined in this Exhibit E and in any
subsequent amendment thereto.

 

SECTION 5 — AUDIT

 

5.1                               Genzyme, or an Affiliate on its behalf, has
the right to audit Veracyte’s pharmacovigilance records to confirm compliance
with the relevant provisions hereof and of applicable law.  Such audit may be
either a documentary audit or otherwise, and will be performed at reasonable
times and places, upon reasonable notice, and at Genzyme’s sole expense, either
with Genzyme or an Affiliate’s internal auditors or other individuals or a third
party qualified by experience; provided that any third party

 

--------------------------------------------------------------------------------


 

is reasonably acceptable to vendor.  Veracyte agrees to provide Genzyme, or an
Affiliate on its behalf, with access to relevant systems, documentation and
individuals for purposes of conducting the audit.

 

--------------------------------------------------------------------------------
